 
EXHIBIT 10.01

PURCHASE AGREEMENT
 
PURCHASE AGREEMENT (the “Agreement”), dated as of August 22, 2006, by and among
DSL.net, Inc., a Delaware corporation (the “Company”), MegaPath Inc., a Delaware
corporation (“Parent”), and MDS Acquisition, Inc., a wholly-owned subsidiary of
Parent (the “Buyer”).
 
WHEREAS:
 
A.  The Company, Parent and Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.
 
B.  The Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, Subordinated Secured Convertible Notes,
in the forms attached hereto as Exhibit B-1, Exhibit B-2, Exhibit B-3 and
Exhibit B-4 (each, a “Convertible Note” and together, the “Convertible Notes”)
and a Subordinated Secured Note, in the form attached hereto as Exhibit C (the
“Nonconvertible Note”), each in the principal amounts as set forth on Exhibit A
hereto. In addition, the Company and the Buyer wish to provide for the possible
future sale of subordinated secured notes in substantially the form as the form
of the Nonconvertible Note (each a “Subsequent Closing Note” and together with
the Convertible Notes and the Nonconvertible Note, the “Notes”). The Subsequent
Closing Notes, if issued, may be used, among other purposes, to fund working
capital shortfalls of the Company that may occur prior to the Merger (as defined
below), including, without limitation, shortfalls that may occur as a result of
the maturity of the Company’s indebtedness to Laurus Master Fund, Ltd.
(“Laurus”).
 
C.  The Notes (i) will rank senior to all outstanding and future indebtedness of
the Company, other than as set forth in the Subordination Agreement in the form
attached hereto as Exhibit D (as amended or modified from time to time, the
“Subordination Agreement”), and (ii) will be secured by a perfected security
interest in all of the assets of the Company, as evidenced by the Security
Agreement in the form attached hereto as Exhibit E (the “Security Agreement” and
together with the Subordination Agreement, the “Security Documents”).
 
D.  Following the satisfaction of the conditions to the convertibility of all
the Convertible Notes, Buyer intends to have converted all such Convertible
Notes into Company Common Stock such that Buyer will hold more than 90% of the
outstanding shares of Company Common Stock. At such time, Buyer, pursuant to a
resolution of its board of directors authorized by Section 253 of the Delaware
General Corporations Law, intends to effect a merger of the Company into Buyer,
with the Buyer as the surviving corporation (the “Merger”) and pursuant to which
the stockholders of the Company other than the Buyer will be entitled to receive
a cash payment for their shares of Company Common Stock.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the Company, the Buyer and the Parent hereby agree as follows:
 
1.  PURCHASE AND SALE OF NOTES.
 
(a)  Purchase of Notes.
 
(i)  On or prior to the Closing (as defined below), the Company shall have
authorized (A) the sale and issuance to the Buyer of the Notes and (B) the
issuance of the shares of Common Stock issuable upon conversion of the
Convertible Notes in the forms attached hereto as Exhibit B-1, Exhibit B-2 and
Exhibit B-3 as provided therein and shall have authorized, conditional upon
securing any requisite stockholder consent, the issuance of the shares of Common
Stock issuable upon conversion of the Convertible Note in the form attached
hereto as Exhibit B-4 as provided therein. The shares of Common Stock issuable
upon conversion of the Convertible Notes are referred to herein collectively as
the “Conversion Shares.” The Convertible Notes and the Conversion Shares are
collectively referred to herein as the “Securities.”
 
(ii)  Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 5 and 6 below, the Company shall issue and sell to the Buyer, and the
Buyer agrees to purchase from the Company on the Closing Date (as defined
below), the Notes (the “Closing”).
 
(iii)  The date and time of the Closing (the “Closing Date”) shall occur after
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 5 and 6 below and at the offices of Gunderson Dettmer Stough
Villeneuve Franklin & Hachigian, LLP, 155 Constitution Drive, Menlo Park,
California, 94025.
 
(iv)  The aggregate purchase price for the Notes to be purchased by the Buyer at
the Closing shall be $1.00 of consideration for each $1.00 of principal amount
under the Convertible Notes and $1.00 of consideration for each $1.182 of
principal amount under the Nonconvertible Note purchased by the Buyer at the
Closing, for an aggregate purchase price of $13,000,000 (the “Purchase Price”)
as set forth on Exhibit A hereto.
 
(b)  Form of Payment. On the Closing Date, (i) the Buyer shall pay its Purchase
Price to the Company for the Notes to be issued and sold to the Buyer at the
Closing, by wire transfer of immediately available funds and (ii) the Company
shall deliver to the Buyer the Notes the Buyer is purchasing.
 
(c)  Subsequent Closing. Following the Closing, the Company may sell Subsequent
Closing Notes subject to the terms of this Agreement to the Buyer for $1.00 of
consideration for each $1.182 of principal amount under the Subsequent Closing
Note, provided that such sale shall not take place later than one year from the
Closing and the aggregate amount of consideration does not exceed $6,000,000.
Each closing of the sale of Subsequent Closing Notes shall take place at such
locations and at such times as shall be mutually agreed upon orally or in
writing by the Company and the Buyer.
 
2

--------------------------------------------------------------------------------


 
2.  BUYER’S AND PARENT’S REPRESENTATIONS AND WARRANTIES.
 
The Buyer and the Parent, jointly and severally, represent and warrant to the
Company, as of the date hereof and as of the Closing Date, that:
 
(a)  No Public Sale or Distribution. The Buyer is (i) acquiring the Convertible
Note and (ii) upon conversion of the Convertible Note, Buyer will acquire the
Conversion Shares, for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, the Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. The Buyer is
acquiring the Securities hereunder in the ordinary course of its business. The
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities. “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.
 
(b)  Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D, because it is an entity whose
sole equity owner is a corporation not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000. The
Buyer’s principal place of business is at the address provided in Section 8(f)
hereof.
 
(c)  Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein to determine the availability
of such exemptions and the eligibility of the Buyer to acquire the Securities.
 
(d)  Transfer or Resale. The Buyer understands that: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) the Buyer shall have delivered to the
Company, if it is reasonably requested by the Company, an opinion of counsel
selected by the Buyer, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Buyer provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person
 
3

--------------------------------------------------------------------------------


 
is under any obligation to register the Securities under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.
 
(e)  No Conflicts. The execution, delivery and performance of each Transaction
Document by the Buyer and the Parent and the consummation by the Buyer and the
Parent of the transactions contemplated thereby will not (i) result in a
violation of any certificate of incorporation, any certificate of designations
or other constituent documents of the Buyer or the Parent or bylaws of the Buyer
or the Parent or (ii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
and the rules applicable to the Buyer or the Parent or by which any property or
asset of the Buyer or the Parent is bound or affected.
 
(f)  Organization. The Buyer and the Parent are each corporations duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
 
(g)  Legends. The Buyer understands that the Notes and the stock certificates
representing the Conversion Shares shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):
 
THE ISSUANCE AND SALE OF THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE
COMPANY, AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER),
IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.
 
(h)  Validity; Enforcement. This Agreement and the Security Documents to which
the Buyer or the Parent is a party have been duly and validly authorized,
executed and delivered on behalf of the Buyer and the Parent, as applicable, and
shall constitute the legal, valid and binding obligations of the Buyer and the
Parent enforceable against the Buyer and the Parent in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to Buyer and Parent that the
statements contained in this Section 3 are true and correct as of the date
hereof and as of the
 
4

--------------------------------------------------------------------------------


 
Closing Date except as set forth in the disclosure schedule delivered by the
Company to Buyer and Parent concurrently with the execution of this Agreement,
as may be amended or supplemented at Closing by the Company solely for the
purposes of the Closing (together, the “Disclosure Schedule”); provided,
however, that any amendments or supplements to the Disclosure Schedule after the
date hereof shall only modify the Company’s representations and warranties as of
the Closing Date. The Disclosure Schedule shall be arranged according to
specific sections in this Section 3 and shall provide exceptions to, or
otherwise qualify in reasonable detail, only the corresponding section in this
Section 3 and any other section in this Section 3 where it is reasonably clear,
upon a reading of such disclosure without any independent knowledge on the part
of the reader regarding the matter disclosed, that the disclosure is intended to
apply to such other section.
 
(a)  Organization and Qualification. Schedule 3(a) of the Disclosure Schedule
sets forth the jurisdiction of incorporation or organization of each of the
Company and each subsidiary of the Company (each a “Subsidiary” and
collectively, the “Subsidiaries”). Each of the Company and the Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of such incorporation and has all requisite corporate power
and authority and all necessary governmental approvals to own, lease and operate
its properties and to carry on its business as it is now being conducted, except
where the failure to have such governmental approvals have not had, and could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (as defined below). Each of the Company and the Subsidiaries is
duly qualified or licensed as a foreign corporation or organization to do
business, and is in good standing, in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed and in good standing that have not had, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Schedule 3(a) of the Disclosure Schedule sets forth each
jurisdiction in which the Company or a Company Subsidiary is qualified or
licensed to do business as a foreign corporation or organization. As used in
this Agreement, the term “Material Adverse Effect” means any change in or effect
on the business of the Company or any Subsidiary that, individually or in the
aggregate is, or could reasonably be expected to be, materially adverse to the
business, condition (financial or otherwise), assets (tangible or intangible),
liabilities (including contingent liabilities) or results of operations of the
Company and the Subsidiaries taken as a whole.
 
(b)  Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Security Documents, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities and the Nonconvertible Note in accordance with the terms hereof and
thereof. The execution and delivery of each Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated thereby,
including, without limitation, the issuance of the Notes, the reservation for
issuance and the issuance of the Conversion Shares, and the granting of a
security interest in the Collateral (as defined in the Security Agreement), have
been duly authorized by the Company’s board of directors (the “Board of
Directors”) and (other than the filing of appropriate UCC financing statements
with the appropriate states and other authorities pursuant to the Security
 
5

--------------------------------------------------------------------------------


 
Agreement and other than majority stockholder approval of the Charter Amendment
(as defined below) to be sought pursuant to the terms of Section 4(d) below) no
further filing, consent, or authorization is required by the Company, its Board
of Directors, or its stockholders. Each Transaction Document has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.
 
(c)  Valid Issuance. The issuance of the Notes are duly authorized and are free
from all taxes, liens and charges with respect to the issue thereof. As of the
Closing, a sufficient number of shares of Common Stock shall have been duly
authorized and reserved for issuance upon conversion of the Convertible Notes in
the forms attached hereto as Exhibit B-1, Exhibit B-2 and Exhibit B-3 and,
conditional upon requisite stockholder approval authorizing a sufficient number
of shares of Common Stock for issuance upon conversion of the Convertible Note
in the form attached hereto as Exhibit B-4 and the filing with the Delaware
Secretary of State of the Charter Amendment (as defined below), such number of
shares of Common Stock shall have been duly reserved for issuance upon
conversion of such Convertible Note. Upon issuance or conversion in accordance
with the Convertible Notes, as the case may be, the Conversion Shares, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Subject in part to the truth and accuracy of the Buyer’s and Parent’s
representations set forth in Section 2, the offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.
 
(d)  No Conflicts. The execution, delivery and performance of each Transaction
Document by the Company and the consummation by the Company of the transactions
contemplated thereby (including, without limitation, the issuance of the Notes,
the granting of a security interest in the Collateral (as defined in the
Security Documents) and reservation for issuance and issuance of the Conversion
Shares) will not (i) result in a violation of any certificate of incorporation,
any certificate of designations or other constituent documents of the Company,
any capital stock of the Company or bylaws of the Company or (ii) conflict with,
or constitute a default (or an event which, with notice or lapse of time, or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company is a party, (iii) subject in part
to the truth and accuracy of the Buyer’s and Parent’s representations set forth
in Section 2, result in a violation of any law, rule or regulation (including
federal and state securities laws and regulations) or (iv) result in the
violation of any order, judgment or decree and the rules applicable to the
Company or by which any property or asset of the Company is bound or affected.
 
(e)  Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing (other than the filing of appropriate UCC
financing statements with the appropriate states and other authorities pursuant
to the Security Agreement) or registration with, any court, governmental agency
or any regulatory or self-regulatory agency or any other Person (as defined
below) in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents to which it is a party, in
each
 
6

--------------------------------------------------------------------------------


 
case in accordance with the terms thereof. All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence will have been obtained or effected on or prior to the
Closing Date, and the Company is unaware of any facts or circumstances which
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.
 
(f)  Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “1934
Act”)).
 
(g)  No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries and affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.
 
(h)  No Integrated Offering. None of the Company, any of its Subsidiaries and
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.
 
(i)  Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), or the laws of the jurisdiction of its formation or otherwise
which is or could become applicable to the Buyer and the Parent as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Buyer’s ownership of the
Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.
 
(j)  SEC Documents; Financial Statements.
 
(i)  During the three (3) years prior to the date hereof, the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by a company that is subject to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and
 
7

--------------------------------------------------------------------------------


 
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
made available to the Buyer or its respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system. As of
their respective filing dates or, if amended, as of the date of such amendment,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or, if amended, as of the date of such amendment,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
(ii)  As of their respective dates, each of the consolidated financial
statements (including in each case, any notes thereto) of the Company included
in the SEC Documents (the “Financial Statements”) complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such Financial Statements have been
prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company and the consolidated
Subsidiaries as of the dates thereof and the results of its operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments). The Company does not intend to correct or
restate, nor, to the Company’s knowledge, is there any basis for any correction
or restatement of, any aspect of any of the Financial Statements contained in
the SEC Documents. The Company has not had any material disagreement with any of
its auditors regarding accounting matters or policies during any of its past
three full years or during the current fiscal year-to-date which disagreements
would require disclosure to the Company’s board of directors. The books and
records of the Company have been, and are being maintained, in all material
respects in accordance with applicable legal and accounting requirements and the
Financial Statements contained in the SEC Documents are consistent with such
books and records. The most recent audited balance sheet of the Company
contained in the Company SEC Documents as of December 31, 2005 is hereinafter
referred to as the “Reference Balance Sheet.”
 
(iii)  The Company has heretofore furnished or made available to Buyer a
complete and correct copy of any amendments or modifications, which have not yet
been filed with the SEC but which are required to be filed, to agreements,
documents or other instruments that previously had been filed by the Company
with the SEC pursuant to the 1933 Act or the 1934 Act.
 
(k)  Absence of Certain Changes or Events. Since December 31, 2005, each of the
Company and the Subsidiaries has conducted its business only in the ordinary
course and in a manner consistent with past practice and, since such date, there
has not been any:
 
(i)  Material Adverse Effect;
 
8

--------------------------------------------------------------------------------


 
(ii)  amendment or any other change to the Certificate of Incorporation or the
Company’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
or equivalent organizational documents of the Company or any Subsidiary;
 
(iii)  issuance, sale, pledge, lease, license, disposition, grant, encumbrance,
or authorization for any issuance, sale, pledge, lease, license, disposition,
grant or encumbrance, of (A) any shares of capital stock of any class of the
Company or any Subsidiary, or any options, warrants, convertible securities or
other rights of any kind to acquire any shares of such stock, or any other
ownership interest (including, without limitation, any phantom interest) of the
Company or any Subsidiary (except for (x) the issuance of shares of Common Stock
pursuant to the exercise of options and in accordance with the terms of the
Company’s various authorized stock option and employee stock purchase plans,
including without limitation, the Company’s Amended and Restated 2001 Stock
Option and Incentive Plan (the “Plans”) and (y) the grant in the ordinary course
of business and consistent with past practice of options pursuant to the Plans
or (B) any material assets of the Company or any Subsidiary, except in the
ordinary course of business and in a manner consistent with past practice,
including, without limitation, any Company IP (as defined in Section 3(u) below)
of the Company or any Subsidiary;
 
(iv)  authorization, declaration, setting aside, dividend payment or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of the capital stock of the Company or any Subsidiary;
 
(v)  reclassification, combination, split, subdivision or redemption, purchase
or other acquisition, directly or indirectly, of any of the capital stock of the
Company or any Subsidiary;
 
(vi)  acquisition (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) of any interest in any corporation, partnership,
other business organization or any division thereof or any assets, other than
acquisitions of assets for consideration which is not, in the aggregate, in
excess of $10,000.00;
 
(vii)  incurrence of any indebtedness for borrowed money or issuance of any debt
securities or assumption, guarantee or endorsement of the obligations of any
person, or any loans or advances made, except for indebtedness incurred in the
ordinary course of business and consistent with past practice and for other
indebtedness with a maturity of not more than one year in a principal amount
not, in the aggregate, in excess of $10,000.00;
 
(viii)  contracts or agreements entered into requiring the payment of
consideration in excess of $25,000.00, or the modification, amendment or
termination of any such existing contract or agreement;
 
(ix)  making of any capital expenditures in the aggregate in excess of $600,000
or the authorization of any capital expenditures not yet made in the aggregate
in excess of $100,000;
 
(x)  waiver of any stock repurchase rights, acceleration, amendment or change in
the period of exercisability of options or restricted stock, or the repricing of
options
 
9

--------------------------------------------------------------------------------


 
granted under the Plan or authorization of cash payments in exchange for any
options granted under any such plans;
 
(xi)  increase in, or agreement to increase, the compensation payable or to
become payable to its officers or employees, except for increases in accordance
with past practices in salaries or wages of employees of the Company or any
Subsidiary who are not officers of the Company, or the grant of any rights to
severance or termination pay to, or the entering into of any employment,
consulting, termination, indemnification or severance agreement with, any
director, officer or other employee of the Company or any Subsidiary, or the
establishment, adoption, entering into or amendment of any collective
bargaining, bonus, profit sharing, thrift, compensation, stock option,
restricted stock, pension, retirement, deferred compensation, employment,
termination, severance or other plan, agreement, trust, fund, policy or
arrangement for the benefit of any director, officer or employee; provided,
however, that the foregoing provisions of this subsection shall not apply to any
amendments to employee benefits plans described in Section 3(3) of the Employee
Retirement Security Act of 1974, as amended (“ERISA”) that may be required by
law;
 
(xii)  action to make or change any material Tax (as defined in Section 3(v)
below) or accounting election, change any annual accounting period, adopt or
change any accounting method, file any amended Tax Return (as defined in Section
3(v) below), enter into any closing agreement, settle any Tax claim or
assessment relating to the Company or any Subsidiary, surrender any right to
claim a refund of Taxes, consent to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to the Company or any
Subsidiary, or take any other action or omit to take any action that would have
the effect of increasing the Tax liability of the Company or any Subsidiary,
Buyer or Parent;
 
(xiii)  action taken, other than as required by generally accepted accounting
principles or by the SEC, with respect to accounting principles or procedures,
including, without limitation, any revaluation of assets;
 
(xiv)  initiation or settlement of any Legal Proceeding (as defined in Section
3(q) below);
 
(xv)  acceleration (or grant of any right to acceleration, whether or not
contingent), amendment or change in the period of exercisability or the vesting
schedule of restricted stock or options granted under any option plan, employee
stock plan or agreements or authorization of cash payments in exchange for any
options granted under any of such plans, except as specifically required by the
terms of such plans or any such agreements or any related agreements in effect
as of the date of this Agreement and disclosed in the Disclosure Schedule;
 
(xvi)  action to cause, or failure to take any action to prevent, the
accelerated vesting and exercisability of any options or Warrants;
 
(xvii)  (A) sale, assignment, lease, termination, abandonment, transfer,
authorization to encumber or to otherwise dispose of or grant of any security
interest in and to any item of the Company IP (as defined in Section 3(u)
below), in whole or in part, (B) grant of any license with respect to any
Company IP, other than license of Company software to
 
10

--------------------------------------------------------------------------------


 
customers of the Company or any Subsidiary to whom the Company or any Subsidiary
licenses such Company software in the ordinary course of business, (C)
development, creation or invention of any Company IP jointly with any third
party, or (D) disclosure, or authorization for disclosure, of any confidential
Company IP, unless such Company IP is subject to a confidentiality or
non-disclosure covenant protecting against disclosure thereof; or
 
(xviii)  any authorization, agreement or commitment by the Company or any
Subsidiary to do any of the things described in this Section 3(k).
 
(l)  No Undisclosed Events, Liabilities, Developments or Circumstances.
Undisclosed Liabilities. Except for (i) liabilities that are fully reflected or
reserved against on the Reference Balance Sheet and (ii) liabilities incurred in
the ordinary course of business consistent with past practice that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, since the date of the Reference Balance Sheet, neither the
Company nor any Subsidiary has incurred any liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due) that would be required to be reflected on, or reserved against, in a
balance sheet of the Company, or in the notes thereto, prepared in accordance
with the published rules and regulations of the SEC and generally accepted
accounting principals that would be material to the business, results of
operations or financial condition of the Company and the Subsidiaries, taken as
a whole.
 
(m)  Conduct of Business; Regulatory Permits.
 
(i)  Neither the Company nor any Subsidiaries are in violation of any term of or
in default under its Certificate of Incorporation and the Bylaws. Neither the
Company nor any Subsidiaries are in violation of any judgment, decree or order
or any statute, ordinance, rule or regulation applicable to the Company, except
for possible violations which would not, individually or in the aggregate, have
a Material Adverse Effect. The Company and the Subsidiaries possess all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals and orders issued by the
appropriate regulatory authorities necessary to conduct its business as it is
now being conducted (the “Permits”). All Permits are in full force and effect,
and the Company has not received any notice of proceedings relating to the
pending or proposed revocation or modification of any such Permit.
 
(ii)  Neither the Company nor any Subsidiary is in conflict in any material
respect with, or in default or violation in any material respect of, (A) any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any Subsidiary or
by which any material property or asset of the Company or any Subsidiary is
bound or affected, (B) any material note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or any material property or asset of the Company or any Subsidiary is
bound or affected or (C) any Permits, except for such conflicts, defaults or
violations which could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(n)  Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(o)  Capitalization.
 
(i)  The authorized capital stock of the Company as of the date hereof consists
of the following:
 
(A)  800,000,000 shares of Common Stock, $0.0005 par value, of which 239,020,817
are issued and outstanding, 78,505,077 shares are reserved for issuance pursuant
to the Plans, and 16,500,142 shares are reserved for issuance pursuant to
securities (excluding the Convertible Notes) exercisable or exchangeable for, or
convertible into, shares of Common Stock, and a sufficient number of shares are
reserved for issuance pursuant to the conversion of the Convertible Notes.
 
(B)  20,000,000 shares of Preferred Stock, $0.001 par value per share, of which
20,000 shares are designated Series X Preferred Stock, none of which is issued
and outstanding, 15,000 shares are designated Series Y Preferred Stock, none of
which is issued and outstanding, and 14,000 shares are designated Series Z
Preferred Stock, none of which is issued and outstanding.
 
(ii)  All of such outstanding shares have been, or upon issuance will be, duly
authorized, validly issued, fully paid and nonassessable and issued in
accordance with all applicable law.
 
(iii)  Schedule 3(o)(iii) of the Disclosure Schedule accurately sets forth with
respect to each option to purchase shares of the Company’s capital stock that is
outstanding as of the date of this Agreement: (A) for those options with a per
share exercise price of $0.05 or less, (1) the name of the holder of such
option; (2) the number of shares of Common Stock that remain subject to such
option; (3) the date on which such option was granted and the term of such
option; (4) the exercise price per share of Common Stock purchasable under such
option; and (B) for those options with a per share exercise price of more than
$0.05, the number of shares of Common Stock that remain subject to such options
at each per share exercise price of more than $0.05 per share. No option will by
its terms require an adjustment in connection with the transactions contemplated
herein. Neither the consummation of the transactions contemplated by this
Agreement, nor any action taken or to be taken by Company in connection with
such transactions, will result in (x) any acceleration of exercisability or
vesting (including any right to acceleration of vesting that is contingent upon
the occurrence of a subsequent event) in favor of any optionee under any option;
(y) any additional benefits for any optionee under any option.
 
(iv)  Other than as set forth in Schedules 3(o)(iv) of the Disclosure Schedule,
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or
 
12

--------------------------------------------------------------------------------


 
exercisable or exchangeable for, any preferred stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue preferred stock of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any preferred stock of the Company.
 
(v)  Other than as set forth in Schedules 3(o)(iii), 3(o)(iv) and 3(o)(v) of the
Disclosure Schedule, there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any capital stock or equity interests of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional capital stock or equity interests of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock or equity interests of the Company.
 
(vi)  No adjustment, including, without limitation, any adjustment of exercise
or strike price or any adjustment of the number of shares of Company capital
stock issuable upon exercise or conversion, of any option, warrant, scrip,
right, call, commitment, security, contract, understanding or arrangement listed
on Schedules 3(o)(iii), 3(o)(iv) and 3(o)(v) of the Disclosure Schedule will
occur in connection with the authorization, issuance or conversion of the
Convertible Notes or any of the transactions contemplated herein.
 
(vii)  There are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the 1933 Act.
 
(viii)  There are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company.
 
(ix)  The Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.
 
(x)  The Company has no liabilities or obligations required to be disclosed in
the SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s business and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. None of the Company’s capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, and there are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities.
The Company has furnished to the Buyer true, correct and complete copies of the
Certificate of Incorporation and the Bylaws, and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.
 
13

--------------------------------------------------------------------------------


 
(p)  Contracts. Neither the Company nor any Subsidiary is a party to or is bound
by any:
 
(i)  employment, consulting, termination or severance agreement, contract or
commitment with any officer, director or higher level employee, or member of the
Board of Directors;
 
(ii)  agreement, contract or commitment containing any covenant materially
limiting the right of the Company or any Subsidiary to engage in any line of
business, acquire any property, distribute any product or provide any service
(including geographic restrictions) or to compete with any person or granting
any exclusive distribution rights;
 
(iii)  agreement, contract or commitment (A) relating to the disposition or
acquisition by the Company or any Subsidiary after the date of this Agreement of
a material amount of assets not in the ordinary course of business, (B) relating
to the acquisition by the Company of any Subsidiary of any other entity, whether
by means of merger, consolidation, purchase of assets or otherwise, or (C)
pursuant to which the Company or any Subsidiary has any ownership interest in
any corporation, partnership, joint venture or other business enterprise (other
than the Subsidiaries) that is material to the Company’s business as currently
conducted;
 
(iv)  joint venture, stockholder, partnership or other agreement relating to any
equity ownership or profit interest;
 
(v)  distributor, reseller or dealer agreement;
 
(vi)  contract relating to any outstanding commitment for capital expenditures
in excess of $25,000.00;
 
(vii)  indenture, mortgage, promissory note, loan agreement, credit agreement,
security agreement, guarantee of borrowed money or other agreement or instrument
relating to the borrowing of money or extension of credit in excess of
$10,000.00;
 
(viii)  contract providing for an “earn-out” or other contingent payment by the
Company or any Subsidiary involving more than $10,000.00 over the term of the
contract;
 
(ix)  contract or agreement which is terminable upon or prohibits a change of
ownership or control of the Company or any Subsidiary;
 
(x)  contract providing for the indemnification of any officer, director,
employee or agent;
 
(xi)  contract providing for any obligation of the Company or any Subsidiary to
provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any Subsidiary or any other person; or
 
(xii)  any other agreement, contract, license or commitment that is material to
the business of the Company and the Subsidiaries, taken as a whole, as currently
conducted or proposed to be conducted.
 
14

--------------------------------------------------------------------------------


 
Neither the Company nor any Subsidiary, nor to the Company’s knowledge any other
party to a Company Contract (as defined below), is in breach or violation of or
default under (nor does there exist any condition which with the passage of time
or giving of notice or both would result in such a breach, violation or
default), and neither the Company nor any Subsidiary has received written notice
that it has breached, violated or defaulted under, any of the material terms or
conditions of any of the agreements, contracts or commitments to which the
Company or any Subsidiary is a party or by which it is bound that (A) are
required to be disclosed in the Disclosure Schedule pursuant to clauses (i)
through (xii) above, (B) are set forth in Schedule 3(u) of the Disclosure
Schedule or (C) are required to be filed with any SEC Documents (any such
agreement, contract or commitment, a “Company Contract”), in each case, in such
a manner as would permit any other party to cancel or terminate any such Company
Contract, or would permit any other party to seek damages or other remedies (for
any or all of such breaches, violations or defaults, in the aggregate). Each
Company Contract (x) is valid and binding in all material respects on the
Company or Subsidiary and, to the knowledge of the Company, on the other parties
thereto and is in full force and effect and (y) upon consummation of the
transactions contemplated by this Agreement, shall continue in full force and
effect without penalty or other consequence. The Company has delivered or made
available to Buyer accurate and complete copies of all Company Contracts,
including all amendments thereto.
 
(q)  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before any court, public board, government agency, self-regulatory
organization or body (a “Legal Proceeding”) pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary, except
such that if adversely determined, individually or in the aggregate, would not,
nor be reasonably expected to, have a Material Adverse Effect or that seeks to
delay or prevent the transactions contemplated hereunder. None of the Company,
the Subsidiaries, the directors and officers of the Company and the Subsidiaries
in their capacity as such, nor any material property or asset of the Company or
any Subsidiary is subject to any continuing order of, consent decree, settlement
agreement or other similar written agreement with, or, to the knowledge of the
Company, continuing investigation by, any governmental entity, or any order,
writ, judgment, injunction, decree, determination or award of any governmental
entity or arbitrator. The Company does not have any plans to initiate any
litigation, arbitration or other proceeding against any third party.
 
(r)  Insurance. The Company and all the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
business in which the Company is engaged. Neither the Company nor any Subsidiary
have been refused any insurance coverage sought or applied for and the Company
does not have any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not, nor would be reasonably expected to, have a
Material Adverse Effect. There is no material claim pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies. All premiums due and payable under all such
policies have been paid and the Company is otherwise in compliance in all
material respects with the terms of such policies. The Company has no knowledge
of any threatened termination of, or material premium increase with respect to,
any of such policies.
 
15

--------------------------------------------------------------------------------


 
(s)  Employee Benefit Plans; Labor Matters.
 
(i)  Schedule 3(s) of the Disclosure Schedule lists (A) all employee benefit
plans (as defined in section 3(3) of the ERISA) and all bonus, stock option,
stock purchase, stock appreciation right, restricted stock, phantom stock,
incentive, deferred compensation, executive compensation, cafeteria benefit,
dependent care, director or employee loan, fringe benefit, sabbatical, retiree
medical or life insurance, disability, supplemental retirement, employment,
severance, termination pay or other benefit plans, programs or arrangements,
including (without limitation) any arrangements that contain change of control
or vesting acceleration provisions, to which the Company or any Subsidiary is a
party, with respect to which the Company or any Subsidiary has any obligation or
which are maintained, contributed to or sponsored by the Company or any
Subsidiary for the benefit of any current or former employee, officer or
director of the Company or any Subsidiary, (B) each employee benefit plan for
which the Company or any Subsidiary could incur liability under section 4069 of
ERISA in the event such plan has been or were to be terminated, (C) any plan in
respect of which the Company or any Subsidiary could incur liability under
section 4212(c) of ERISA, and (iv) any contracts, arrangements or understandings
between the Company or any Subsidiary and any employee or former employee of the
Company or any Subsidiary including, without limitation, any contracts,
arrangements or understandings relating to a sale of the Company (collectively,
the “Company Benefit Plans”).
 
(ii)  Each Company Benefit Plan is in writing and the Company has furnished
Buyer with a true and complete copy of each Company Benefit Plan and a true and
complete copy of each material document, if any, prepared in connection with
each such Company Benefit Plan, including, without limitation, (A) a copy of
each trust or other funding arrangement, (B) each summary plan description and
summary of material modifications, (C) the three most recent annual reports
(Form 5500 series and all schedules and financial statements attached thereto),
if any, required under ERISA or the United States Internal Revenue Code of 1986,
as amended (the “Code”)in connection with each Company Benefit Plan, (D) the
most recently received IRS determination letter for each such Company Benefit
Plan, (E) the actuarial report and financial statement in connection with each
such Company Benefit Plan for the three most recent plan years, and (F) any
correspondence with the IRS or the Department of Labor with respect to each such
Company Benefit Plan, and (F) each form of notice of grant or stock option
agreement used to document Company Stock Options. Neither the Company nor any
Subsidiary has express or implied commitment, whether legally enforceable or
not, (x) to create, incur liability with respect to, or cause to exist, any
other employee benefit plan, program or arrangement, (y) to enter into any
contract or agreement to provide compensation or benefits to any individual, or
(z) to modify, change or terminate any Company Benefit Plan, other than with
respect to a modification, change or termination required by ERISA or the Code.
 
(iii)  Neither the Company, any Subsidiary nor any ERISA Affiliate has ever
maintained or contributed to or had an obligation to contribute to any pension
plan that is subject to Title IV of ERISA or Section 412 of the Code.
 
(iv)  None of the Company Benefit Plans provides for the payment of separation,
severance, termination or similar-type benefits to any person or obligates the
Company or any Subsidiary to pay separation, severance, termination or
similar-type benefits
 
16

--------------------------------------------------------------------------------


 
solely or partially as a result of any transaction contemplated by this
Agreement or as a result of a “change in ownership or control,” within the
meaning of such term under section 280G of the Code. No amounts payable under
the Company Benefit Plans solely as a result of the consummation of the
transactions contemplated by this Agreement will fail to be deductible for
federal income tax purposes by virtue of section 280G of the Code. Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, either alone or together with another event,
will (A) result in any payment (including, without limitation, severance,
unemployment compensation, golden parachute, forgiveness of indebtedness or
otherwise) becoming due under any Company Benefit Plan, (B) materially increase
any benefits otherwise payable under any Company Benefit Plan or other
arrangement, (C) result in the acceleration of the time of payment, vesting or
funding of any benefits including, but not limited to, the acceleration of the
vesting and exercisability of any Company Stock Options, or (D) affect in any
material respects any Company Benefit Plan’s current treatment under any Laws
including any tax or social contribution law. No Company Benefit Plan provides
or reflects or represents any liability to provide retiree health to any person
for any reason, except as may be required by COBRA or other applicable statute,
and neither the Company nor any Subsidiary has represented, promised or
contracted (whether in oral or written form) to any employee (either
individually or to employees as a group) or any other person that such
employee(s) or other person would be provided with retiree health, except to the
extent required by statute.
 
(v)  Each Company Benefit Plan is now and always has been operated in accordance
in all material respects with its terms and the requirements of all applicable
Laws, regulations and rules promulgated thereunder including, without
limitation, ERISA, COBRA, the Family Medical Leave Act of 1993, as amended
(“FMLA”) and the Code. The Company and each Subsidiary has performed in all
material respects all obligations required to be performed by it under, is not
in any respect in default under or in violation of, and has no knowledge of any
default or violation by any party to, any Company Benefit Plan. No action, claim
or proceeding is pending or, to the knowledge of the Company, threatened with
respect to any Company Benefit Plan (other than claims for benefits in the
ordinary course) and no fact or event exists that could give rise to any such
action, claim or proceeding. Neither the Company nor any person that is a member
of the same controlled group as the Company or under common control with the
Company within the meaning of section 414 of the Code (each, an “ERISA
Affiliate”) is subject to any penalty or tax with respect to any Company Benefit
Plan under section 402(i) of ERISA or sections 4975 through 4980 of the Code.
Each Company Benefit Plan can be amended, terminated or otherwise discontinued
as of or after the Effective Time, without material liability to the Buyer,
Parent, Company or any of its ERISA Affiliates (other than ordinary
administration expenses).
 
(vi)  Each Company Benefit Plan intended to qualify under section 401(a) or
section 401(k) of the Code and each trust intended to qualify under section
501(a) of the Code has either received a favorable determination, opinion,
notification or advisory letter from the IRS with respect to each such Company
Benefit Plan as to its qualified status under the Code, including all amendments
to the Code effected by the Tax Reform Act of 1986 and subsequent legislation,
and no fact or event has occurred since the date of such determination letter or
letters from the IRS to adversely affect the qualified status of any such
Company Benefit Plan or the exempt status of any such trust, or has remaining a
period of time under applicable
 
17

--------------------------------------------------------------------------------


 
Treasury regulations or IRS pronouncements in which to apply for such a letter
and make any amendments necessary to obtain a favorable determination as to the
qualified status of each such Company Benefit Plan.
 
(vii)  To the Company’s knowledge, all contributions, premiums or payments
required to be made or accrued with respect to any Company Benefit Plan have
been made on or before their due dates. All such contributions have been fully
deducted for income tax purposes and no such deduction has been challenged or
disallowed by any governmental entity and no fact or event exists which could
give rise to any such challenge or disallowance.
 
(viii)  Except as set forth in Schedule 3(s) of the Disclosure Schedule,
(A) neither the Company nor any Subsidiary is a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by the Company or any Subsidiary or in the Company’s or any
Subsidiary’s business, and currently there are no organizational campaigns,
petitions or other unionization activities seeking recognition of a collective
bargaining unit which could affect the Company or any Subsidiary; (B) there are
no controversies, strikes, slowdowns or work stoppages pending or, to the best
knowledge of the Company after reasonable due inquiry, threatened between the
Company or any Subsidiary and any of its employees, and neither the Company nor
any Subsidiary has experienced any such controversy, strike, slowdown or work
stoppage within the past three years; (C) neither the Company nor any Subsidiary
has breached or otherwise failed to comply with the provisions of any collective
bargaining or union contract and there are no grievances outstanding against the
Company or any Subsidiary under any such agreement or; (D) there are no unfair
labor practice complaints pending against the Company or any Subsidiary before
the National Labor Relations Board or any other governmental entity or any
current union representation questions involving employees of the Company or any
Subsidiary; (E) the Company and each Subsidiary is currently in compliance in
all material respects with all applicable Laws relating to the employment of
labor, including, without limitation, those related to wages, hours, worker
classification, collective bargaining and the payment and withholding of Taxes
and other sums as required by the appropriate governmental entity and has
withheld and paid to the appropriate governmental entity or is holding for
payment not yet due to such governmental entity all material amounts required to
be withheld from employees of the Company or any Subsidiary and is not liable
for any arrears of wages, Taxes, penalties or other sums for failure to comply
in all material respects with any of the foregoing; (F) the Company and each
Subsidiary has paid in full to all employees or adequately accrued for in
accordance with generally accepted accounting principles consistently applied
all wages, salaries, commissions, bonuses, benefits and other compensation due
to or on behalf of such employees; (G) there is no claim with respect to payment
of wages, salary or overtime pay that has been asserted or is now pending or
threatened before any governmental entity with respect to any persons currently
or formerly employed by the Company or any Subsidiary; (H) neither the Company
nor any Subsidiary is a party to, or otherwise bound by, any consent decree
with, or citation by, any governmental entity relating to employees or
employment practices; (I) there is no charge or proceeding with respect to a
violation of any occupational safety or health standards that has been asserted
or is now pending or threatened with respect to the Company or any Subsidiary;
and (J) there is no charge of discrimination in employment or employment
practices, for any reason, including, without limitation, age, gender, race,
religion or other legally protected category, which has been asserted or is now
pending or
 
18

--------------------------------------------------------------------------------


 
threatened before the United States Equal Employment Opportunity Commission, or
any other governmental entity with respect to the Company or any Subsidiary.
 
(ix)  Schedule 3(s) of the Disclosure Schedule accurately sets forth the name
and title of each employee of the Company with the title of Vice President or
higher.
 
(t)  Title. The Company and the Subsidiaries do not own any real property and
have good and marketable title to all personal property owned by it which is
material to the business of the Company, free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made of such property by the
Company. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by it under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company. Schedule
3(t) of the Disclosure Schedule lists all real property leases to which the
Company or any Subsidiary is a party and each amendment thereto, and with
respect to each such lease, the aggregate monthly rent payable thereunder and
the expiration date thereof. All such current leases are in full force and
effect, are valid and effective in accordance with their respective terms, and
there is not, under any of such leases, any existing default or event of default
(or event which with notice or lapse of time, or both, would constitute a
default) that would give rise to a material claim. Neither the Company nor any
of the Subsidiaries have subleased or otherwise granted rights of use or
occupancy of any of the premises subject to such leases to any other persons.
Other than leaseholds created under the real property leases identified in
Schedule 3(t) of the Disclosure Schedule, the Company and the Subsidiaries have
no leasehold interest in any real property.
 
(u)  Intellectual Property Rights. Each of the Company and the Subsidiaries have
sufficient title and ownership of or exclusive licenses to all patents,
trademarks, service marks, trade names, domain names, copyrights, trade secrets,
information, proprietary rights and processes necessary for their respective
businesses as now conducted and as proposed to be conducted (collectively, the
“Company IP”) without, to the knowledge of the Company and the each Subsidiary
solely with respect to patents, any violation or infringement of, or other
conflict with, the rights of others. The Disclosure Schedule contains a complete
list of trademarks, service marks and domain names of, or exclusively licensed
to, the Company or the Subsidiaries. There are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership of interests of any kind
relating to anything referred to above in this Section 3(u) that is to any
extent owned by or exclusively licensed to the Company or the Subsidiaries, nor
is the Company or any Subsidiary bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, domain names, copyrights, trade secrets, licenses, information,
proprietary rights and/or processes of any other person or entity, except, in
either case, for standard end-user, object code, internal-use software license
and support/maintenance agreements. Neither the Company nor the Subsidiaries
have received any communications alleging that the Company or any Subsidiary has
violated or by conducting its business as proposed, would violate any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity and the Company is not
aware of any potential basis for such an allegation or of any reason to believe
that such an allegation may be forthcoming. The Company is not aware that any of
its or the Subsidiaries’ employees is obligated under any contract (including
licenses, covenants or
 
19

--------------------------------------------------------------------------------


 
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of his or her best efforts to promote the interests of the Company or
any Subsidiary or that would conflict with the Company’s or Subsidiaries’
respective businesses as presently conducted or as proposed to be conducted.
Neither the execution nor delivery of Transaction Documents, nor the carrying on
of the Company’s or Subsidiaries’ respective businesses by the employees of the
Company and the Subsidiaries, nor the conduct of the Company’s and Subsidiaries’
business as proposed, will, to the Company’s knowledge, conflict with or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant or instrument under which any of such employees is
now obligated. Neither the Company nor any of the Subsidiaries believe (after
reasonable investigation) it is or will be necessary to utilize any inventions
of any of its or any Subsidiaries’ respective employees made prior to or outside
the scope of their employment by the Company or the Subsidiary, as the case may
be.
 
(v)  Taxes.
 
(i)  All Tax (as defined below) returns, statements, reports, declarations and
other forms and documents (including without limitation estimated Tax returns
and reports and material information returns and reports) required to be filed
with any Tax Authority (as defined below) with respect to any Taxable (as
defined below) period ending on or before the Closing, by or on behalf of the
Company or any Subsidiary (collectively, “Tax Returns” and individually, a “Tax
Return”), where the Company has material business activity, have been or will be
completed and filed when due (including any extensions of such due date). Except
to the extent that a reserve for Taxes has been established on the Reference
Balance Sheet, all such Returns are true, complete and correct in all material
respects and were prepared in substantial compliance with all applicable laws.
Subject to extensions, the Company has paid all Taxes due and owing on such
Returns for all periods through December 31, 2005, or will have paid such Taxes
when due, except to the extent reserves for Taxes have been established on the
Reference Balance Sheet. The Financial Statements (A) fully accrue all actual
and contingent material liabilities for Taxes (as defined below) with respect to
all periods through December 31, 2005, and (B) properly accrues in accordance
with generally accepted accounting principles all material liabilities for Taxes
payable after December 31, 2005, with respect to all transactions and events
occurring on or prior to such date. To the Company’s knowledge, the Company will
not, as a result of the transactions contemplated herein, become liable for any
material Tax not adequately reserved against on the Financial Statements. All
information set forth in the notes to the Financial Statements relating to Tax
matters is true, complete and accurate in all material respects when made for
the periods covered. The Company has not incurred any material Tax liability
since December 31, 2005 other than in the ordinary course of business and the
Company has made adequate provisions for all material Taxes since that date in
accordance with generally accepted accounting principles on at least a quarterly
basis.
 
(ii)  The Company and the Subsidiaries have withheld and paid to the applicable
financial institution or Tax Authority all material amounts required to be
withheld. To the best knowledge of the Company, no Tax Returns filed with
respect to Taxable years through the Taxable year ended December 31, 2005 in the
case of the United States, have been examined and closed. The Company (or any
member of any affiliated or combined group of which the Company has been a
member) has not granted any extension or waiver of the
 
20

--------------------------------------------------------------------------------


 
limitation period applicable to any Tax Returns that is still in effect and
there is no material claim, audit, action, suit, proceeding, or (to the
knowledge of the Company) investigation now pending, threatened or expected
against or with respect to the Company in respect of any Tax or assessment. No
notice of any material deficiency or similar document of any Tax Authority has
been received by the Company, and, to the knowledge of the Company, there are no
liabilities for Taxes (including liabilities for interest, additions to Tax and
penalties thereon and related expenses) with respect to the issues that have
been raised (and are currently pending) by any Tax Authority that could, if
determined adversely to the Company, materially and adversely affect the
liability of the Company for Taxes. No material claim has ever been made by a
governmental entity in a jurisdiction where Company does not file Tax Returns
that Company is or may be subject to material taxation by that jurisdiction.
There are no liens for material Taxes (other than for current Taxes not yet due
and payable) upon the assets of the Company. All material elections with respect
to the Company’s Taxes made during the fiscal years ending December 31, 2003 and
2004 are reflected on the Company’s Tax Returns for such periods, copies of
which have been provided or made available to Buyer. After the date of this
Agreement, no material election with respect to Taxes will be made without the
prior written consent of Buyer and Parent, which consent will not be
unreasonably conditioned, withheld or delayed. The Company has previously
provided or made available to Buyer true and correct copies of all income,
franchise, and sales Tax Returns, and, as reasonably requested by Buyer, prior
to or following the date hereof, presently existing information statements and
reports.
 
(iii)  The Company is not, and has not been, a United States real property
holding corporation (as defined in Section 897(c)(2) of the Code) during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
 
(iv)  There is no agreement, contract or arrangement to which the Company is a
party that could, individually or collectively, result in the payment of any
amount that would not be deductible by reason of Sections 280G (as determined
without regard to Section 280G(b)(4)), 162 (other than 162(a)) or 404 of the
Code. Company is not a party to any contract and/or has not granted any
compensation, equity or award that could be deemed deferred compensation subject
to the additional 20% tax under Section 409A of the Code, and neither Company
nor any of its ERISA Affiliates has any liability or obligation to make any
payments or to issue any equity award or bonus that could be deemed deferred
compensation subject to the additional 20% tax under Section 409A of the Code.
 
(v)  The Company is not party to any joint venture, partnership, or other
arrangement or contract which could be treated as a partnership for Federal
income tax purposes. Company does not own any interest in any entity that is
characterized as a partnership for federal income Tax purposes.
 
(vi)  Schedule 3(v)(vi) of the Disclosure Schedule sets forth a complete and
accurate list of all material agreements, rulings, settlements or other Tax
documents relating to Tax incentives between Company and any governmental
entity.
 
(vii)  For purposes of this Agreement, the following terms have the following
meanings: “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any
and all taxes including, without limitation, (A) any net income, alternative or
add-on minimum
 
21

--------------------------------------------------------------------------------


 
tax, gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, value added, net worth, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit tax, custom, duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest or any
penalty, addition to tax or additional amount imposed by any governmental entity
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (B) any liability for the payment of any amounts of the type
described in (A) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof and (C) any liability for the payment of any
amounts of the type described in (A) or (B) as a result of any express or
implied obligation to indemnify any other person. As used in this Section 3.15,
the term “Company” means the Company and any entity included in, or required
under generally accepted accounting principles to be included in, any of the
Audited Financial Statements or the Interim Financial Statements.
 
(w)  Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of Financial Statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. Since January 1, 2005, neither the Company (including
any employee thereof) nor, to the Company’s knowledge, the Company’s independent
auditors, has identified or been made aware of (x) any significant deficiency or
material weakness in the system of internal accounting controls utilized by the
Company, (y) any fraud, whether or not material, that involves the Company’s
management or other employees who have a role in the preparation of Financial
Statements or the internal accounting controls utilized by the Company or (iii)
any claim or allegation regarding any of the foregoing.
 
(x)  Brokers; Costs. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated herein based upon arrangements made by or on behalf of
the Company. The Company has delivered to Buyer true and complete copies of all
agreements under which any such fees or expenses are payable and all
indemnification and other agreements related to the engagement of the persons to
whom such fees are payable. The fees and expenses of any broker or financial
advisor retained by the Company in connection with this Agreement and the
transactions contemplated hereby incurred or to be incurred by the Company will
not exceed the fees and expenses payable under the investment banking engagement
letter set forth in Schedule 3(x) of the Disclosure Schedule, a copy of which
has been provided to Buyer, and the fees and expenses of any accountant, legal
counsel or other person retained by the Company (other than brokers and
financial advisors) in connection with this Agreement and the transactions
contemplated hereby incurred by the Company as of the date of this Agreement
have not exceeded the fees and expenses set forth in Schedule 3(x) of the
Disclosure Schedule.
 
(y)  Ranking of Notes. Except for indebtedness set forth on Schedule 3(y)
(collectively, the “Current Indebtedness”), no Indebtedness of the Company is
senior to or
 
22

--------------------------------------------------------------------------------


 
ranks pari passu with the Notes in right of payment, whether with respect of
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise. For purposes of this Agreement: (i) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations (other than trade payables entered into in the ordinary course of
business) issued, undertaken or assumed as the deferred purchase price of
property or services including, without limitation, “capital leases” in
accordance with U.S. generally accepted accounting principals, (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (ii) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(z)  Disclosure. All disclosure provided to the Buyer regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company is true and correct in
all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.
 
23

--------------------------------------------------------------------------------


 
4.  COVENANTS.
 
(a)  Efforts to Satisfy Conditions. Upon the terms and subject to the conditions
hereof, each party shall use its commercially reasonable efforts to (i) take, or
cause to be taken, all appropriate action and do, or cause to be done, all
things necessary, proper or advisable under applicable law or otherwise to
consummate and make effective the transactions contemplated by this Agreement,
(ii) obtain from any governmental entity or any other person all consents,
licenses, permits, waivers, approvals, authorizations or orders required to be
obtained or made by Buyer or the Company or any of their subsidiaries in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated by this Agreement, and
(iii) make all necessary filings, and thereafter make any other required
submission, with respect to this Agreement and the transactions contemplated by
this Agreement required under applicable law. The parties hereto shall cooperate
with each other in connection with the making of all such filings, including by
providing copies of all such documents to the non-filing party and its advisors
prior to filing and, if requested, by accepting all reasonable additions,
deletions or changes suggested in connection therewith.
 
(b)  Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
the Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the date on which such action must
be taken. The Company shall make all filings and reports relating to the offer
and sale of the Securities required under applicable securities or “Blue Sky”
laws of the states of the United States following the Closing Date.
 
(c)  Financial Information. Unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system, the Company
agrees to send the following to the Buyer and Parent: (i) within one (1)
Business Day after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K or 10-KSB, any interim reports or any consolidated balance sheets,
income statements, stockholders’ equity statements and/or cash flow statements
for any period other than annual, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) within 24 hours of the release thereof, facsimile or
electronic copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(d)  Disclosure of Transactions and Other Material Information.
 
(i)  On or before the fourth business day following the date hereof, the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of
 
24

--------------------------------------------------------------------------------


 
each of the Notes and the Security Documents) as exhibits to such filing
(including all attachments, the “8-K Filing”). Subject to the foregoing, neither
the Company, the Subsidiaries nor the Buyer shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer and Parent, to make any press release or other public
disclosure with respect to such transactions (A) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (B) as is required by
applicable law and regulations (provided that in the case of clause (A) the
Buyer and Parent shall be consulted by the Company in connection with and given
an opportunity to review and comment on any such press release or other public
disclosure prior to its release). Prior to the Merger, and notwithstanding the
foregoing, the Company and each Subsidiary shall not publicly disclose the
relationship of the Buyer or Parent to the Company, or include the name of the
Buyer or Parent in any filing with the SEC or any regulatory agency, without the
prior written consent of the Buyer and Parent, except (x) for disclosure thereof
in the 8-K Filing or (y) as required by law, regulation or any order of any
court or other governmental agency, in which case the Company shall provide the
Buyer and Parent with prior notice of such disclosure.
 
(ii)  As promptly as practicable after the date hereof, Company shall prepare
proxy materials (the “Proxy Statement”) relating to the approval of the Charter
Amendment by the stockholders of the Company and, as promptly as practicable,
the Company shall file with the SEC the Proxy Statement and, to the extent
required, a Schedule 13E-3, each of which comply in form with applicable SEC
requirements and shall use all reasonable efforts to respond to SEC comments
regarding such filings and obtain SEC approval to mail the Proxy Statement to
the stockholders of the Company. The Proxy Statement shall include a statement
that the Board of Directors of the Company has declared the advisability of the
Charter Amendment, provided that the Board of Directors may withdraw such
statement regarding the advisability of the Charter Amendment if it determines
in good faith that failure to do so would be inconsistent with its fiduciary
obligations under applicable law; provided, further, however, that such
withdrawal shall not affect the Company’s obligations to prepare and mail the
Proxy Statement and to call and hold the Stockholder Meeting (as defined below).
 
(iii)  Company shall promptly after the date hereof take all actions necessary
to call a meeting of its stockholders to be held for the purpose of voting upon
the Charter Amendment (the “Stockholder Meeting”) and to hold such Stockholder
Meeting; provided, however, that, without the prior written consent of the
Buyer, the record date for the Stockholder Meeting (the “Record Date”) shall not
be set earlier than two (2) business days following nor later than five (5)
business days following the date on which the conditions to the conversion of
the Convertible Note in the form attached hereto as Exhibit B-3 into Company
Common Stock have been satisfied, nor shall the Record Date be set earlier than
two (2) business days following the Company’s notice to Buyer of the date of the
Record Date.
 
(e)  Conduct of Business. The Company agrees that, between the date of this
Agreement and the Closing Date, except as set forth in Schedule 4(e) of the
Disclosure Schedule or as specifically contemplated by any other provision of
this Agreement, unless Buyer shall otherwise consent in writing:
 
25

--------------------------------------------------------------------------------


 
(i)  the businesses of the Company and the Subsidiaries shall be conducted only
in, and the Company and the Subsidiaries shall not take any action except in,
the ordinary course of business and in a manner consistent with past practice;
and
 
(ii)  the Company shall use its reasonable best efforts to preserve
substantially intact the business organization of the Company and the
Subsidiaries, to keep available the services of the current officers, employees
and consultants of the Company and the Subsidiaries and to preserve the current
relationships of the Company and the Subsidiaries with customers, suppliers,
licensors, licensees, alliance partners and other persons with which the Company
or any Subsidiary has business relations.
 
(iii)  By way of amplification and not limitation, except as contemplated by
this Agreement or as set forth in Schedule 4(e) of the Disclosure Schedule, the
Company shall not, and shall not permit any Subsidiary to, between the date of
this Agreement and the Closing Date, directly or indirectly, do, or propose to
do, any of the following without the prior written consent of Buyer:
 
(A)  issue, deliver or sell, or authorize or propose the issuance, delivery or
sale of, any shares of capital stock of any class or any securities convertible
into, or any right, warrants, calls, subscriptions or options to acquire, any
such shares or convertible securities, or any other ownership interest other
than (1) the issuance of shares of Common Stock upon the exercise of options
outstanding on the date of this Agreement under the Plans, (2) the issuance of
shares of Common Stock upon the exercise of warrants outstanding on the date of
this Agreement and (3) the issuance of Common Stock upon the conversion of that
certain Secured Convertible Minimum Borrowing Note issued to Laurus in the
principal amount of $4,250,000 and that certain Secured Revolving Note issued to
Laurus in the principal amount of $750,000;
 
(B)  take any of the actions described in clause (i) or clauses (iii) through
(xvii) of Section 3(k) hereof;
 
(C)  take any action (or fail to take any action) to cause the Company’s
representations and warranties set forth in Section 3 to be untrue in any
material respect; or
 
(D)  agree in writing or otherwise to take any of the actions described in
Section 4(e)(iii)(A) through (C) above.
 
(f)  Integration. None of the Company, its affiliates and any Person acting on
their behalf will take any action or steps that would require registration of
any of the Securities under the 1933 Act or cause the offering of the Securities
to be integrated with other offerings.
 
(g)  No Solicitation of Transactions.
 
(i)  The Company will not solicit, initiate or knowingly encourage (including by
way of furnishing nonpublic information), or take any other action to
facilitate, any inquiries or the making of any proposal or offer (including,
without limitation, any proposal or offer to its stockholders) that constitutes,
or may reasonably be expected to lead to, any
 
26

--------------------------------------------------------------------------------


 
Competing Transaction (as defined below), or enter into or maintain or continue
discussions or negotiate with any person in furtherance of such inquiries or to
obtain a Competing Transaction, or agree to or endorse any Competing
Transaction, or authorize or permit any of the officers, directors or employees
of the Company, or any investment banker, financial advisor, attorney,
accountant or other representative retained by the Company, to take any such
action; provided, however, that nothing contained in this Section 4(g)(i) shall
prohibit the Company or its advisors, upon express direction of the Board of
Directors, from furnishing information to, or entering into discussions or
negotiations with, any person or entity that makes an unsolicited proposal to
acquire the Company pursuant to a merger, consolidation, share exchange,
business combination, purchase all or substantially all of the Company’s assets,
tender or exchange offer or other similar transaction, if, the Board of
Directors determines in good faith, after consultation with the Company’s
financial advisor, that such proposal provides or is reasonably likely to
provide greater value to and is in the better interests of the stakeholders of
the Company than as contemplated by the transactions hereunder (a “Superior
Proposal”). The Company will notify the Buyer after receipt by the Company (or
any of its officers, directors, employees, agents, advisors or other
representatives) of any proposal for, or inquiry respecting, any Competing
Transaction, or any request for nonpublic information in connection with such
proposal or inquiry or for access to the properties, books or records of the
Company by any person that informs or has informed the Company that it is
considering making or has made such a proposal or inquiry. Such notice to the
Buyer shall indicate in reasonable detail the identity of the person making such
proposal or inquiry and the terms and conditions of such proposal or inquiry.
The Company immediately shall cease and cause to be terminated all existing
discussions or negotiations with any parties conducted heretofore with respect
to a Competing Transaction. The Company agrees not to release any third party
from, or waive any provision of, any confidentiality or standstill agreement to
which it is a party.
 
(ii)  “Competing Transaction” means any of the following involving the Company
(other than the transactions contemplated by this Agreement): (A) a merger,
consolidation, share exchange, business combination or other similar
transaction; (B) any sale, lease, exchange, transfer or other disposition of a
material portion of the assets or debt or equity securities of such party; and
(C) a tender offer or exchange offer for a majority of the outstanding voting
securities of such party.
 
(h)  Future Events. Buyer and the Parent shall give prompt notice to the
Company, and the Company shall give prompt notice to Buyer and Parent, of any
failure or inability of Buyer or Parent on the one hand or the Company on the
other hand, as the case may be, to comply with or satisfy, any covenant,
condition or agreement to be complied with or satisfied by it hereunder on or
before the Closing Date; provided, however, that the delivery of any notice
pursuant to this Section 4(h) shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice. The parties hereto
acknowledge that reliance shall not be an element of any claim or cause of
action by any party hereto for misrepresentation or breach of a representation,
warranty or covenant under this Agreement.
 
(i)  Threatened Actions. From the date of this Agreement until the earlier of
the Closing or the termination of this Agreement, the Company shall promptly
notify the Buyer in writing of any pending or, to the knowledge of the Company,
threatened action, proceeding or investigation by any governmental entity or any
other Person (i) challenging or seeking material
 
27

--------------------------------------------------------------------------------


 
damages in connection with this Agreement or the transactions contemplated
hereunder or (ii) seeking to restrain or prohibit the consummation of the
transactions contemplated hereunder.
 
(j)  Access to Information. Except as required pursuant to any confidentiality
agreement or similar agreement or arrangement to which the Company or any of its
Subsidiaries is a party or pursuant to applicable Law, from the date of this
Agreement to the Closing Date, the Company shall (and shall cause its
Subsidiaries to): (i) provide to the Buyer and Parent (and their respective
officers, directors, employees, subsidiaries, accountants, consultants, legal
counsel, investment bankers, advisors, agents and other representatives,
collectively, “Representatives”) access at reasonable times upon prior notice to
the officers, employees, agents, properties, offices and other facilities of it
and its Subsidiaries and to the books and records thereof and (ii) furnish
promptly such information concerning the business, properties, contracts,
assets, liabilities, personnel and other aspects of it and its Subsidiaries as
the Buyer or the Parent or their Representatives may reasonably request.
 
(k)  Use of Proceeds. The proceeds from the sale of the Notes will be used by
the Company for general working capital and to repay current outstanding debt
held by DunKnight Telecom Partners LLC and its affiliates.
 
(l)  Parent Obligations. The Parent agrees that it shall cause the Buyer to
fulfill the Buyer’s obligations under this Agreement.
 
(m)  Board Composition. The Company covenants and agrees that beginning upon the
Record Date and for so long as any of the Notes are outstanding, that the Board
of Directors will neither fill nor nominate directors to fill either of the New
Director Positions (as defined below in Section 6(a)(xx)), except as provided in
this Section 4(m). Following the date that the Buyer holds more than 50% of the
outstanding voting stock of the Company and upon the request of Buyer to the
Company, the Board of Directors of the Company will appoint persons designated
by Buyer to fill the New Director Positions. The Buyer covenants and agrees that
should it cease to hold more than 50% of the outstanding voting stock of the
Company that it will no longer have the right to designate persons to fill the
New Director Positions and it will then use commercially reasonable efforts to
cause its designees that have been appointed to the New Director Positions to
resign from the Board of Directors of the Company.
 
5.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
(a)  The obligation of the Company hereunder to issue and sell the Notes to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing Buyer with prior written notice thereof;
provided, however, that other than subsection 5(a)(ii), the provisions of this
Section 5 need not be fulfilled for any closing of sales of Subsequent Closing
Notes pursuant to Section 1(c):
 
(i)  The Buyer and the Parent shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.
 
28

--------------------------------------------------------------------------------


 
(ii)  The Buyer or the Parent shall have delivered to the Company the Purchase
Price for the Notes being purchased by the Buyer or the Parent at the Closing by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Company.
 
(iii)  The representations and warranties of Buyer and Parent shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date hereof and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and the Buyer and Parent shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer and Parent at or prior to the Closing Date. The Company shall have
received a certificate, executed by the Chief Executive Officer of the Buyer,
dated as of the Closing Date, to the foregoing effect in a form reasonably
acceptable to the Company.
 
(iv)  The Buyer shall have delivered to the Company a certificate, executed by
the Secretary of the Buyer and dated as of the Closing Date, as to (A) the
resolutions adopted by the Board of Directors of the Buyer approving this
Agreement and the transactions contemplated hereunder, (B) the Certificate of
Incorporation and (C) the Bylaws, as in effect at the Closing, in a form
reasonably acceptable to the Company.
 
(v)  No governmental entity or court of competent jurisdiction shall have
enacted, threatened, issued, promulgated, enforced or entered any law, rule,
regulation, judgment, decree, injunction, executive order or award, whether
temporary, preliminary or permanent (an “Order”), that is then in effect,
pending or threatened and has, or would have, the effect of making the
transactions contemplated by the Transaction Documents illegal or otherwise
prohibiting consummation of such transactions.
 
6.  CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AND TO RELEASE OF PURCHASE
PRICE.
 
(a)  Closing Date. The obligation of the Buyer hereunder to purchase the
Notes at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof;
provided, however, that, other than subsection 6(a)(ii), the provisions of this
Section 6 need not be fulfilled for any closing of sales of Subsequent Closing
Notes pursuant to Section 1(c):
 
(i)  The Company shall have executed and delivered to the Buyer and the Parent
each of the Transaction Documents to which it is a party.
 
(ii)  The Company shall have executed and delivered to the Buyer the Notes being
purchased by the Buyer at the Closing pursuant to this Agreement.
 
29

--------------------------------------------------------------------------------


 
(iii)  The Buyer and Parent shall have received the opinion of Edwards Angell
Palmer & Dodge LLP, the Company’s outside counsel, dated as of the Closing Date,
in substantially the form of Exhibit F attached hereto.
 
(iv)  The Company shall have delivered to Buyer and Parent (A) a certificate
evidencing the formation and good standing of the Company and each Subsidiary in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within five (5) days of
the Closing Date and (B) a facsimile or other acceptable method of confirmation
from such Secretary of State (or comparable office) as of the Closing Date as to
the continued good standing of such entity.
 
(v)  The Company shall have delivered to Buyer and Parent a certificate
evidencing the Company’s and each Subsidiary’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) in each of California, Connecticut, Illinois, Maryland, New Jersey, New
York, Pennsylvania, the Commonwealth of Massachusetts, the Commonwealth of
Virginia and the District of Columbia, in each case as applicable, as of a date
within five (5) days of the Closing Date.
 
(vi)  The Company shall have delivered to the Buyer and Parent a certified copy
of its Certificate of Incorporation, as certified by the Secretary of State of
Delaware within five (5) days of the Closing Date.
 
(vii)  The Company shall have delivered to the Buyer and Parent a certificate,
executed by the Secretary of the Company and dated as of the Closing Date, as to
(A) the resolutions adopted by the Board of Directors approving this Agreement
and the transactions contemplated hereunder in a form reasonably acceptable to
the Buyer, (B) the Certificate of Incorporation and (C) the Bylaws, as in effect
at the Closing, in a form reasonably acceptable to the Buyer.
 
(viii)  The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date hereof and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date; provided, however, the Company shall
have performed, satisfied and complied in all respects with the covenants set
forth in subsection 4(e)(iii)(A) and subsections (b), (c), (d), (e), (k), (l)
and (m) of Section 4 of the Security Agreement. The Buyer and Parent shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by the Buyer or Parent in a form
reasonably acceptable to the Buyer.
 
(ix)  No Material Adverse Effect shall have occurred since the date of this
Agreement.
 
30

--------------------------------------------------------------------------------


 
(x)  The Company shall have delivered to the Buyer and Parent a letter from the
Company’s Common Stock transfer agent certifying the number of shares of Common
Stock outstanding as of a date within five days of the Closing Date.
 
(xi)  The Company shall have delivered to the Buyer and Parent the following
agreements executed by Laurus: (A) an agreement, in a form acceptable to Buyer,
in which Laurus (1) consents to the transactions contemplated by this Agreement;
(2) waives any anti-dilution adjustments arising from such transactions, and
(3) agrees not to exercise any registration rights for so long as any of the
Notes are outstanding; and (B)  a Voting Agreement in the form attached hereto
as Exhibit G (the “Voting Agreement”) pursuant to which Laurus agrees to vote
all shares of the Company’s capital stock held by it in favor of the Charter
Amendment.
 
(xii)  The Company shall have delivered to the Buyer and Parent the following
agreements executed by each of DunKnight Telecom Partners, LLC and Knight Vision
Foundation (collectively, the “DunKnight Parties”): (A) an agreement, in a form
acceptable to Buyer, in which the DunKnight Parties (1) agree to the pay-off of
the Company’s indebtedness to them and consent to the transactions contemplated
by this Agreement; and (2) agree not to exercise any registration rights for so
long as any of the Notes are outstanding; and (B)  a Voting Agreement pursuant
to which the DunKnight Parties agree to vote all shares of the Company’s capital
stock held by them in favor of the Charter Amendment.
 
(xiii)  Within six (6) Business Days prior to the Closing, the Company shall
have delivered or caused to be delivered to Buyer and Parent certified copies of
UCC financing statement search results listing any and all effective financing
statements filed within five (5) years prior to such date in Delaware that name
the Company as a debtor to perfect an interest in any of the assets thereof,
together with copies of such financing statements, none of which financing
statements, except for any financing statements filed with respect to the Senior
Indebtedness and as otherwise agreed to in writing by the Buyer, shall cover any
of the “Collateral” (as defined in the Security Agreement), and the results of
searches for any effective tax liens and judgment liens filed against any such
Person or its property in each of California, Connecticut, Illinois, Maryland,
New Jersey, New York, Pennsylvania, the Commonwealth of Massachusetts, the
Commonwealth of Virginia and the District of Columbia, which results, except as
otherwise agreed to in writing by the Buyer, shall not show any such effective
tax liens and judgment liens.
 
(xiv)  The Certificate of Amendment of the Company’s Certificate of
Incorporation (the “Charter Amendment”), in the form reasonably acceptable to
Buyer and Parent, increasing the number of authorized shares of the Company’s
Common Stock and decreasing the par value of the Common Stock to $0.0001 in
order to permit the conversion of the Convertible Note in the form attached
hereto as Exhibit B-4, shall have been approved by the Board of Directors and
declared advisable to the stockholders of the Company.
 
(xv)  The Company shall have delivered to the Buyer, to be held until the
receipt of the requisite stockholder approval, an undated Charter Amendment duly
executed by the Company’s Chief Executive Officer that provides for an increase
in the authorized
 
31

--------------------------------------------------------------------------------


 
number of shares of Common Stock to a number of shares sufficient for the
issuance of Common Stock issuable upon the conversion of all of the Convertible
Notes.
 
(xvi)  No governmental entity or court of competent jurisdiction shall have
enacted, threatened, issued, promulgated, enforced or entered any Order that is
then in effect, pending or threatened and has, or would have, the effect of
making the transactions contemplated by the Transaction Documents illegal or
otherwise prohibiting consummation of such transactions.
 
(xvii)  Actions shall have been taken so that, effective at Closing, the Board
of Directors shall consist of the following five (5) persons: David F. Struwas,
two (2) individuals designated by the Buyer, Robert B. Hartnett, Jr. and Paul J.
Keeler.
 
(xviii)  Each individual set forth on Schedule 6(a)(xviii) shall (A) remain
employed by the Company and (B) shall have entered into an employment agreement
with the Company providing for supplemental retention compensation and severance
protection, each in a form acceptable to the Buyer and which agreement shall
remain in full force and effect and shall not have been anticipatorily breached
or repudiated by such individual.
 
(xix)  The Company shall have delivered to Buyer a duly executed and properly
completed Perfection Certificate in substantially the form attached hereto as
Exhibit H.
 
(xx)  The Board of Directors of the Company shall have taken appropriate action
so that the authorized size of the Board of Directors, which as of the Closing
shall be five (5) members, shall be increased to seven (7) members upon the
Record Date. The two (2) director positions created on the Board of Directors by
such increase as of the Record Date are referred to herein as the “New Director
Positions”.
 
7.  TERMINATION.
 
(a)  Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the Closing
Date, as follows:
 
(i)  by mutual written consent duly authorized by the Boards of Directors of
each of Buyer, Parent and the Company;
 
(ii)  by Buyer if (A) the Board of Directors withholds, withdraws, amends,
modifies or changes its unanimous recommendation of the adoption of the
Transaction Documents or the approval of the transactions contemplated hereunder
in a manner adverse to Buyer or shall have resolved to do so, (B) the Board of
Directors shall have recommended to the stockholders of the Company a Competing
Transaction or shall have resolved to do so or shall have entered into any
letter of intent or similar document or any agreement, contract or commitment
accepting any Competing Transaction, (C) the Board of Directors fails to reject
a Competing Transaction within 10 days following receipt by the Company of the
proposal for such Competing Transaction, or (D) the Company shall have breached
its obligations under Section 4(g);
 
32

--------------------------------------------------------------------------------


 
(iii)  by the Company, by action of its Board of Directors, if pursuant to and
in compliance with Section 4(g) the Board of Directors has determined that it
has received a Superior Proposal, provided that such termination by the Company
shall not become effective until the Company has paid the Termination Fee in
accordance with Section 7(c)(i);
 
(iv)  by Buyer upon a material breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement such that
the conditions set forth in Section 6(a)(vii) would not be satisfied
(“Terminating Company Breach”); provided, however, that if such Terminating
Company Breach is curable by the Company within 15 days of the occurrence of
such Terminating Company Breach through the exercise of its best efforts and for
as long as the Company continues to exercise such best efforts, Buyer may not
terminate this Agreement under this Section 7(a)(iv) until the expiration of
such 15-day period;
 
(v)  by the Company upon a material breach of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement such that
the conditions set forth in Section 5(a)(iii) would not be satisfied
(“Terminating Buyer Breach”); provided, however, that if such Terminating Buyer
Breach is curable by Buyer and within 15 days of the occurrence of such
Terminating Buyer Breach through the exercise of their respective best efforts
and for as long as Buyer continue to exercise such best efforts, the Company may
not terminate this Agreement under this Section 7(a)(v) until the expiration of
such 15-day period;
 
(vi)  by either the Buyer or Company in the event that the Closing shall not
have occurred on or before October 31, 2006; provided, however, that the right
to terminate this Agreement under this Section 7(a)(vi) shall not be available
to any party whose failure to fulfill any obligation under this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
before October 31, 2006; or
 
(vii)  by Buyer if there shall be any Order which is final and nonappealable
preventing the consummation of any of the transactions contemplated hereunder.
 
(b)  Effect of Termination. In the event of termination of this Agreement
pursuant to Section 7(a), this Agreement shall forthwith become void, there
shall be no liability under this Agreement on the part of the Buyer, the Parent
or the Company or any of their respective officers or directors, and all rights
and obligations of each party hereto shall cease; provided, however, that (i)
this Section 7(b) shall remain in full force and effect and survive any
termination of this Agreement and (ii) nothing herein shall relieve any party
from liability for the willful breach of any of its representations or
warranties or the breach of any of its covenants or agreements set forth in this
Agreement.
 
(c)  Termination Fee.
 
(i)  The Company agrees that the Company shall pay to Buyer an amount equal to
the sum of $500,000.00 (the “Termination Fee”) and all of Buyer’s Expenses (as
defined below) up to $250,000.00:
 
(A)  if Buyer shall terminate this Agreement pursuant to Section 7(a)(ii); or
 
33

--------------------------------------------------------------------------------


 
(B)  if the Company shall terminate this Agreement pursuant to
Section 7(a)(iii).
 
(ii)  The Company agrees that the Company shall pay to Buyer all of Buyer’s
Expenses (as defined below) up to $250,000.00 if Buyer shall terminate this
Agreement pursuant to Section 7(a)(iv) hereof.
 
(d)  Except as otherwise required by Section 7, any payment required to be made
pursuant to Section 7(c) shall be made to Buyer not later than two business days
after delivery to the Company of notice of demand for payment and an itemization
setting forth in reasonable detail all Expenses (as defined below) of Buyer
(which itemization may be supplemented and updated from time to time by Buyer
until the 60th day after Buyer delivers such notice of demand for payment), and
shall be made by wire transfer of immediately available funds to an account
designated by Buyer. Payment of the Termination Fee and Expenses described in
Section 7(c) shall not be in lieu of damages incurred in the event of willful
breach of the representations and warranties set forth in this Agreement or the
willful breach of any of the covenants or agreements set forth in this
Agreement. “Expenses” as used in this Agreement shall include all reasonable out
of pocket expenses (including, without limitation, all fees and expenses of
counsel, accountants, investment bankers, experts and consultants to a party
hereto and its affiliates) incurred by a party or on its behalf in connection
with or related to the authorization, preparation, negotiation, execution and
performance of this Agreement and all other matters related to the closing of
the transactions contemplated hereunder. In the event that the Company shall
fail to pay the Termination Fee or the Expenses when due, the term “Expenses”
shall be deemed to include the costs and expenses actually incurred or accrued
by Buyer (including, without limitation, fees and expenses of counsel) in
connection with the collection under and enforcement of this Section 7(d),
together with interest on such Termination Fee and unpaid Expenses, commencing
on the date that such Termination Fee and Expenses became due, at a rate equal
to the rate of interest publicly announced by Citibank, N.A., from time to time,
in The City of New York, as such bank’s Prime Rate plus 1.00%.
 
8.  MISCELLANEOUS.
 
(a)  Governing Law; Jurisdiction; Jury Trial. This Agreement (and any claim or
controversy arising out of or relating to this Agreement) shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed in that state and without regard to
any applicable conflicts of law. In any action between the parties hereto
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement: (i) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the Delaware Court of Chancery; and (ii) each of the parties irrevocably
consents to service of process by first class certified mail, return receipt
requested, postage prepaid.
 
(b)  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon
 
34

--------------------------------------------------------------------------------


 
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.
 
(c)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)  Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between Buyer, Parent, the Company, their respective
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Buyer nor the Parent makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the Company, the Parent and Buyer. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.
 
(f)  Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
DSL.net, Inc.
50 Barnes Park North, Suite # 104
Wallingford, CT 06492
Telephone: 203-284-6100
Facsimile: 203-284-6102
Attention: Chief Executive Officer
 
with a copy (for informational purposes only) to:
 
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue at Prudential Center
Boston, MA 02199
Telephone: 617-239-0303
Facsimile: 617-227-4420
Attention: Matthew C. Dallett, Esq.
 
35

--------------------------------------------------------------------------------


 
If to the Buyer:
 
MDS Acquisition, Inc.
555 Anton Blvd., Suite 200
Costa Mesa, CA 92626
Telephone: (714) 327-2075
Facsimile: (714) 438-1074
Attention: Chief Executive Officer
 
with a copy (for informational purposes only) to:
 
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
155 Constitution Drive
Menlo Park, CA 94025
Telephone: (650) 321-2400
Facsimile: (650) 321-2800
Attention: David T. Young, Esq.
 
If to the Parent:
 
MegaPath Inc.
555 Anton Blvd., Suite 200
Costa Mesa, CA 92626
Telephone: (714) 327-2075
Facsimile: (714) 438-1074
Attention: General Counsel
 
with a copy (for informational purposes only) to:
 
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP
155 Constitution Drive
Menlo Park, CA 94025
Telephone: (650) 321-2400
Facsimile: (650) 321-2800
Attention: David T. Young, Esq.


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively;
provided, however that the foregoing clause (B) shall only be valid if such
communication contained in the facsimile is delivered by an overnight courier
service within 24 hours of the transmission of facsimile.
 
36

--------------------------------------------------------------------------------


 
(g)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Buyer and Parent. Subject to Sections 2(d) and 2(g), the Buyer may
assign some or all of its rights hereunder without the consent of the Company.
 
(h)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i)  Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements in this Agreement and in any
certificate delivered pursuant hereto shall terminate on the date that all Notes
have been cancelled and are no longer outstanding or upon the termination of
this Agreement pursuant to Section 7, as the case may be, except that the
agreements set forth in Section 1, Section 4(k), Section 4(m) and this Section 8
shall survive the Closing Date and those set forth in Sections 7(b), 7(c) and
7(d) and this Section 8 shall survive termination of this Agreement.
 
(j)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(k)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(l)  Remedies. The Buyer, Parent and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer or Parent. The
Company therefore agrees that the Buyer or Parent shall be entitled to seek
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages and without posting a bond or other security.
 
(m)  Each of the Company, the Buyer and the Parent shall pay the fees and
disbursements of its own counsel in connection with the preparation of this
Agreement and the other documents contemplated hereby and the closing of the
transactions contemplated hereby.
 
[Signature Page Follows]
 
37

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Buyer, Parent and the Company have caused their respective
signature page to this Purchase Agreement to be duly executed as of the date
first written above.
 

       
COMPANY: 
      DSL.NET, INC.  
   
   
    By:   /s/ David F. Struwas  

--------------------------------------------------------------------------------

Name: David F. Struwas    Title: President & Chief Executive Officer 

 

       
BUYER: 
      MDS ACQUISITION, INC.  
   
   
    By:   /s/ D. Craig Young   

--------------------------------------------------------------------------------

Name: D. Craig Young 
  Title: Chief Executive Officer 

 

       
PARENT:
      MEGAPATH INC.  
   
   
    By:   /s/ D. Craig Young   

--------------------------------------------------------------------------------

Name: D. Craig Young 
  Title: Chairman & Chief Executive Officer 




SIGNATURE PAGE TO PUCHASE AGREEMENT

--------------------------------------------------------------------------------




EXHIBITS
 

Exhibit A
Schedule of Consideration for and Principal Amounts of Notes

Exhibit B-1
Form of Convertible Note

Exhibit B-2
Form of Convertible Note

Exhibit B-3
Form of Convertible Note

Exhibit B-4
Form of Convertible Note

Exhibit C
Form of Nonconvertible Note

Exhibit D
Form of Subordination Agreement

Exhibit E
Form of Security Agreement

Exhibit F
Form of Legal Opinion

Exhibit G
Form of Voting Agreement

Exhibit H
Form of Perfection Certificate


--------------------------------------------------------------------------------



Exhibit A
 
Schedule of Consideration for and Principal Amounts of Notes
 
Closing Date: August __, 2006
 

   
Consideration
 
Principal Amount
 
Convertible Notes
         
Exhibit B-1
   
30,000
   
30,000
 
Exhibit B-2
   
300,000
   
300,000
 
Exhibit B-3
   
150,000
   
150,000
 
Exhibit B-4
   
1,520,000
   
1,520,000
 
SUB-TOTAL
 
$
2,000,000
 
$
2,000,000
                 
Nonconvertible Note
 
$
11,000,000
 
$
13,002,000
 
TOTAL
 
$
13,000,000
 
$
15,002,000
 





--------------------------------------------------------------------------------



Exhibit B-1
 
Form of Convertible Note
 

--------------------------------------------------------------------------------




 
THE ISSUANCE AND SALE OF THE SECURITIES AND THE SECURITIES INTO WHICH THIS
INSTRUMENT IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE
[First Convertible Note]


$30,000 
August __, 2006 

 
FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation ("Lender"), or order, the principal sum of Thirty Thousand Dollars
($30,000), together with accrued interest as provided herein. This Note is being
issued pursuant to the Purchase Agreement, dated as of the date hereof, between
Borrower, Lender and Lender’s parent company, MegaPath Inc. (the “Purchase
Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on December 31, 2007 (the “Maturity Date”).


2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.
 
1

--------------------------------------------------------------------------------




3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Conversion Right.


1.  Conversion Right.Lender shall have the right (the "Conversion Right"), in
its sole discretion, at any time to elect to convert the outstanding principal
hereunder into such number of fully paid and nonassessable shares of Common
Stock (such shares the "Conversion Shares") as determined by dividing the
outstanding principal hereunder by the Conversion Price (as defined below);
provided, however, that Lender may convert the outstanding principal hereunder
into Common Stock only to the extent that the Conversion Shares, when aggregated
with the Common Stock owned by Lender immediately prior to the conversion, would
equal 9.9% of the Common Stock Outstanding, accounting for all antidilution
adjustments to then outstanding Convertible Securities and Options that would
result from such issuance of the Conversion Shares. The “Conversion Price” shall
be the amount determined by dividing the outstanding principal hereunder by the
number of shares of Common Stock that Lender needs to acquire in order to own
9.9% of the Common Stock Outstanding, accounting for all antidilution
adjustments to then outstanding Convertible Securities and Options that would
result from such issuance of the Conversion Shares.


2.  Exercise of Conversion Right. To convert the outstanding principal hereunder
into shares of Common Stock, Lender shall deliver to Borrower a written notice
of election to exercise the Conversion Right (the "Conversion Notice"). Borrower
shall, as soon as practicable thereafter, issue and deliver to Lender a
certificate or certificates, registered in Lender's name, for the number of
Conversion Shares to which Lender shall be entitled by virtue of such exercise.
The conversion
 
2

--------------------------------------------------------------------------------


 
of the outstanding principal shall be deemed to have been made on the date that
Borrower receives the Conversion Notice (the "Conversion Date") and Lender shall
be treated for all purposes as the record holder of the Conversion Shares as of
such date.


3.  Acquisition. Borrower shall give Lender written notice of an Acquisition no
later than the date that notice of such event is given to Borrower’s
stockholders. Lender may deliver a Conversion Notice that provides that the
exercise of the Conversion Right is contingent upon, and shall occur concurrent
with, the closing of the Acquisition.
 
4.  Fractional Shares. Borrower shall not issue fractional shares of Common
Stock or scrip representing fractional shares of Common Stock upon exercise of
the Conversion Right. As to any fractional share of Common Stock which Lender
would otherwise be entitled to purchase from Borrower upon such exercise,
Borrower shall purchase from Lender such fractional share at a price equal to an
amount calculated by multiplying such fractional share (calculated to the
nearest 1/100th of a share) by the fair market value of a share of Common Stock
on the Conversion Date, as determined in good faith by Borrower's Board of
Directors. Payment of such amount shall be made in cash or by check payable to
the order of Lender at the time of delivery of any certificate or certificates
arising upon such exercise.
 
5.  Dilutive Events. If any event occurs as to which the other provisions of
this Section E are not strictly applicable but the failure to make any
adjustment would not fairly protect the Conversion Right in accordance with the
essential intent and principles hereof, then, in each such case, Borrower shall
appoint a firm of independent public accountants of recognized national standing
(which may be Borrower's regular auditors) which shall give their opinion upon
the adjustment, if any, on a basis consistent with the essential intent and
principles established in this Section E, necessary to preserve, without
dilution, the Conversion Right. Upon receipt of such opinion, Borrower shall
promptly mail a copy thereof to Lender and shall make the adjustments described
therein.


F.  Other Provisions.
 
1.  Definitions. As used herein, the following terms shall have the following
meanings:


“Acquisition” means (i) the Borrower’s merger, consolidation, or reorganization
with one or more entities, corporate or otherwise, as a result of which the
Borrower’s stockholders immediately prior to such merger, consolidation or
reorganization do not hold at least a majority of the stock of the surviving
entity that is entitled to vote for the election of directors, or (ii) the
Borrower sells all or substantially all of its assets.


"Common Stock Outstanding" means as of any date (i) all shares of Common Stock
that are outstanding as of such date, plus (ii) all shares of Common Stock
issuable upon conversion of Convertible Securities outstanding as of such date,
whether or not convertible as of such date.
 
3

--------------------------------------------------------------------------------




"Convertible Securities" means shares of stock or other securities (other than
Options and evidences of indebtedness) which are convertible into or
exchangeable for, with or without payment of additional consideration, shares of
Common Stock, either immediately or upon the arrival of a specified date or the
happening of a specified event or both.


"Option" means any right, warrant or option to subscribe or purchase shares of
Common Stock or Convertible Securities.
 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender's Rights; Borrower Waivers. Lender's acceptance of partial or
delinquent payment from Borrower hereunder, or Lender's failure to exercise any
right hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Lender hereunder, and shall not affect in any way the
right to require full performance at any time thereafter. Borrower waives
presentment, diligence, demand of payment, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. In any action on this Note, Lender need not produce or
file the original of this Note, but need only file a photocopy of this Note
certified by Lender be a true and correct copy of this Note in all material
respects.
 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable attorneys' fees and expenses Lender expends or incurs in connection
with the enforcement of this Note, the collection of any sums due hereunder, any
actions for declaratory relief in any way related to this Note, or the
protection or preservation of any rights of the holder hereunder.


6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
4

--------------------------------------------------------------------------------


 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower's rights and obligations shall not be
assigned or delegated without Lender's prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.


10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 

 
DSL.net, Inc.
 
By:         
Name:______________________________
Title:                          



 
5

--------------------------------------------------------------------------------



Exhibit B-2
 
Form of Convertible Note


--------------------------------------------------------------------------------






THE ISSUANCE AND SALE OF THE SECURITIES AND THE SECURITIES INTO WHICH THIS
INSTRUMENT IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE
[Second Convertible Note]



$300,000 
August __, 2006 

 
FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation ("Lender"), or order, the principal sum of Three Hundred Thousand
Dollars ($300,000), together with accrued interest as provided herein. This Note
is being issued pursuant to the Purchase Agreement, dated as of the date hereof,
between Borrower, Lender and Lender’s parent company, MegaPath Inc. (the
“Purchase Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on the later of (i) December 31, 2007, and
(ii) the earlier of (A) December 31, 2008, and (B) the date that is thirty (30)
days following the date on which the condition for exercise of the Conversion
Right specified in clause (i) of the first sentence of Section E.1 is satisfied
(the “Maturity Date”).
 
1

--------------------------------------------------------------------------------




2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.


3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Conversion Right.


1.  Conversion Right.Subject to (i) Borrower having obtained any required
regulatory approvals, the failure of which to obtain prior to Lender owning
49.9% of the Common Stock Outstanding would constitute a Material Adverse Effect
(as defined in the Purchase Agreement), and (ii) Lender having exercised the
conversion right with respect to the First Convertible Note, Lender shall have
the right (the "Conversion Right"), in its sole discretion, at any time to elect
to convert the outstanding principal hereunder into such number of fully paid
and nonassessable shares of Common Stock (such shares the "Conversion Shares")
as determined by dividing the outstanding principal hereunder by the Conversion
Price (as defined below); provided, however, that Lender may convert the
outstanding principal into Common Stock only to the extent that the Conversion
Shares, when aggregated with the Common Stock owned by Lender immediately prior
to the conversion, would equal 49.9% of the Common Stock Outstanding, accounting
for all antidilution adjustments to then outstanding Convertible Securities and
Options that would result from such issuance of the Conversion Shares. The
“Conversion Price” shall be the amount determined by dividing the outstanding
principal hereunder by the number of shares of Common Stock that Lender needs to
acquire in order to own 49.9% of the Common Stock Outstanding, accounting for
all antidilution adjustments to then outstanding Convertible Securities and
Options that would result from such issuance of the Conversion Shares.
 
2

--------------------------------------------------------------------------------




2.  Exercise of Conversion Right. To convert any of the outstanding principal
hereunder into shares of Common Stock, Lender shall deliver to Borrower a
written notice of election to exercise the Conversion Right (the "Conversion
Notice"). Borrower shall, as soon as practicable thereafter, issue and deliver
to Lender a certificate or certificates, registered in Lender's name, for the
number of Conversion Shares to which Lender shall be entitled by virtue of such
exercise. The conversion of the outstanding principal shall be deemed to have
been made on the date that Borrower receives the Conversion Notice (the
"Conversion Date") and Lender shall be treated for all purposes as the record
holder of the Conversion Shares as of such date.


3.  Acquisition. Borrower shall give Lender written notice of an Acquisition no
later than the date that notice of such event is given to Borrower’s
stockholders. Lender may deliver a Conversion Notice that provides that the
exercise of the Conversion Right is contingent upon, and shall occur concurrent
with, the closing of the Acquisition.
 
4.  Fractional Shares. Borrower shall not issue fractional shares of Common
Stock or scrip representing fractional shares of Common Stock upon exercise of
the Conversion Right. As to any fractional share of Common Stock which Lender
would otherwise be entitled to purchase from Borrower upon such exercise,
Borrower shall purchase from Lender such fractional share at a price equal to an
amount calculated by multiplying such fractional share (calculated to the
nearest 1/100th of a share) by the fair market value of a share of Common Stock
on the Conversion Date, as determined in good faith by Borrower's Board of
Directors. Payment of such amount shall be made in cash or by check payable to
the order of Lender at the time of delivery of any certificate or certificates
arising upon such exercise.
 
5.  Other Dilutive Events. If any event occurs as to which the other provisions
of this Section E are not strictly applicable but the failure to make any
adjustment would not fairly protect the Conversion Right in accordance with the
essential intent and principles hereof, then, in each such case, Borrower shall
appoint a firm of independent public accountants of recognized national standing
(which may be Borrower's regular auditors) which shall give their opinion upon
the adjustment, if any, on a basis consistent with the essential intent and
principles established in this Section E, necessary to preserve, without
dilution, the Conversion Right. Upon receipt of such opinion, Borrower shall
promptly mail a copy thereof to Lender and shall make the adjustments described
therein.


F.  Other Provisions.
 
1.  Definitions. As used herein, the following terms shall have the following
meanings:


“Acquisition” means (i) the Borrower’s merger, consolidation, or reorganization
with one or more entities, corporate or otherwise, as a result of which the
Borrower’s stockholders immediately prior to such merger, consolidation or
reorganization do not hold at least a majority of the stock of
 
3

--------------------------------------------------------------------------------


 
the surviving entity that is entitled to vote for the election of directors, or
(ii) the Borrower sells all or substantially all of its assets.


"Common Stock Outstanding" means as of any date (i) all shares of Common Stock
that are outstanding as of such date, plus (ii) all shares of Common Stock
issuable upon conversion of Convertible Securities outstanding as of such date,
whether or not convertible as of such date.


"Convertible Securities" means evidence of indebtedness, shares of stock or
other securities (other than Options and evidences of indebtedness) which are
convertible into or exchangeable for, with or without payment of additional
consideration, shares of Common Stock, either immediately or upon the arrival of
a specified date or the happening of a specified event or both.


"Option" means any right, warrant or option to subscribe or purchase shares of
Common Stock or Convertible Securities.
 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender's Rights; Borrower Waivers. Lender's acceptance of partial or
delinquent payment from Borrower hereunder, or Lender's failure to exercise any
right hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Lender hereunder, and shall not affect in any way the
right to require full performance at any time thereafter. Borrower waives
presentment, diligence, demand of payment, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. In any action on this Note, Lender need not produce or
file the original of this Note, but need only file a photocopy of this Note
certified by Lender be a true and correct copy of this Note in all material
respects.
 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable attorneys' fees and expenses Lender expends or incurs in connection
with the enforcement of this Note, the collection of any sums due hereunder, any
actions for declaratory relief in any way related to this Note, or the
protection or preservation of any rights of the holder hereunder.
 
4

--------------------------------------------------------------------------------




6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower's rights and obligations shall not be
assigned or delegated without Lender's prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.


10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 
 

 
DSL.net, Inc.
 
By:         
Name:______________________________
Title:                          


 
 

 
5

--------------------------------------------------------------------------------


 
Exhibit B-3
 
Form of Convertible Note


--------------------------------------------------------------------------------




 
THE ISSUANCE AND SALE OF THE SECURITIES AND THE SECURITIES INTO WHICH THIS
INSTRUMENT IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE
[Third Convertible Note]



$150,000 
August __, 2006

 
FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation ("Lender"), or order, the principal sum of One Hundred Fifty
Thousand Dollars ($150,000), together with accrued interest as provided herein.
This Note is being issued pursuant to the Purchase Agreement, dated as of the
date hereof, between Borrower, Lender and Lender’s parent company, MegaPath Inc.
(the “Purchase Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on the later of (i) December 31, 2007, and
(ii) the earlier of (A) December 31, 2008, and (B) the date that is thirty (30)
days following the date on which the condition for exercise of the Conversion
Right specified in clause (i) of the first sentence of Section E.1 is satisfied
(the “Maturity Date”).
 
1

--------------------------------------------------------------------------------




2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.


3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Conversion Right.


1.  Conversion Right.Subject to (i) Borrower having obtained any required
regulatory approvals, the failure of which to obtain prior to Lender owning 51%
of the Common Stock Outstanding would constitute a Material Adverse Effect (as
defined in the Purchase Agreement), and (ii) Lender having exercised the
conversion right with respect to (A) the First Convertible Note and (B) the
Second Convertible Note, Lender shall have the right (the "Conversion Right"),
in its sole discretion, at any time to elect to convert the outstanding
principal hereunder into such number of fully paid and nonassessable shares of
Common Stock (such shares the "Conversion Shares") as determined by dividing the
outstanding principal by the Conversion Price (as defined below); provided,
however, that Lender may convert the outstanding principal hereunder into Common
Stock only to the extent that the Conversion Shares, when aggregated with the
Common Stock owned by Lender immediately prior to the conversion, would equal
fifty-one percent (51%) of the Common Stock Outstanding, accounting for all
antidilution adjustments to then outstanding Convertible Securities and Options
that would result from such issuance of the Conversion Shares. The “Conversion
Price” shall be the amount determined by dividing the outstanding principal
hereunder by the number of shares of Common Stock that Lender needs to acquire
in order to own 51% of the Common Stock Outstanding, accounting for all
antidilution
 
2

--------------------------------------------------------------------------------


 
adjustments to then outstanding Convertible Securities and Options that would
result from such issuance of the Conversion Shares.


2.  Exercise of Conversion Right. To convert any of the outstanding principal
hereunder into shares of Common Stock, Lender shall deliver to Borrower a
written notice of election to exercise the Conversion Right (the "Conversion
Notice"). Borrower shall, as soon as practicable thereafter, issue and deliver
to Lender a certificate or certificates, registered in Lender's name, for the
number of Conversion Shares to which Lender shall be entitled by virtue of such
exercise. The conversion of the outstanding principal shall be deemed to have
been made on the date that Borrower receives the Conversion Notice (the
"Conversion Date") and Lender shall be treated for all purposes as the record
holder of the Conversion Shares as of such date.


3.  Acquisition. Borrower shall give Lender written notice of an Acquisition no
later than the date that notice of such event is given to Borrower’s
stockholders. Lender may deliver a Conversion Notice that provides that the
exercise of the Conversion Right is contingent upon, and shall occur concurrent
with, the closing of the Acquisition.
 
4.  Fractional Shares. Borrower shall not issue fractional shares of Common
Stock or scrip representing fractional shares of Common Stock upon exercise of
the Conversion Right. As to any fractional share of Common Stock which Lender
would otherwise be entitled to purchase from Borrower upon such exercise,
Borrower shall purchase from Lender such fractional share at a price equal to an
amount calculated by multiplying such fractional share (calculated to the
nearest 1/100th of a share) by the fair market value of a share of Common Stock
on the Conversion Date, as determined in good faith by Borrower's Board of
Directors. Payment of such amount shall be made in cash or by check payable to
the order of Lender at the time of delivery of any certificate or certificates
arising upon such exercise.
 
5.  Other Dilutive Events. If any event occurs as to which the other provisions
of this Section E are not strictly applicable but the failure to make any
adjustment would not fairly protect the Conversion Right in accordance with the
essential intent and principles hereof, then, in each such case, Borrower shall
appoint a firm of independent public accountants of recognized national standing
(which may be Borrower's regular auditors) which shall give their opinion upon
the adjustment, if any, on a basis consistent with the essential intent and
principles established in this Section E, necessary to preserve, without
dilution, the Conversion Right. Upon receipt of such opinion, Borrower shall
promptly mail a copy thereof to Lender and shall make the adjustments described
therein.

3

--------------------------------------------------------------------------------




F.  Other Provisions.
 
1.  Definitions. As used herein, the following terms shall have the following
meanings:


“Acquisition” means (i) the Borrower’s merger, consolidation, or reorganization
with one or more entities, corporate or otherwise, as a result of which the
Borrower’s stockholders immediately prior to such merger, consolidation or
reorganization do not hold at least a majority of the stock of the surviving
entity that is entitled to vote for the election of directors, or (ii) the
Borrower sells all or substantially all of its assets.


"Common Stock Outstanding" means as of any date (i) all shares of Common Stock
that are outstanding as of such date, plus (ii) all shares of Common Stock
issuable upon conversion of Convertible Securities outstanding as of such date,
whether or not convertible as of such date, plus (iii) all shares of Common
Stock issuable upon exercise of Options outstanding as of such date, whether or
not such Options are exercisable as of such date (assuming for this purpose that
Convertible Securities acquirable upon exercise of any such Options are
converted into Common Stock as of such date).


"Convertible Securities" means evidence of indebtedness (other than this Note,
the First Convertible Note, the Second Convertible Note and the Fourth
Convertible Note), shares of stock or other securities (other than Options)
which are convertible into or exchangeable for, with or without payment of
additional consideration, shares of Common Stock, either immediately or upon the
arrival of a specified date or the happening of a specified event or both.


"Option" means any right, warrant or option to subscribe or purchase shares of
Common Stock or Convertible Securities.
 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender's Rights; Borrower Waivers. Lender's acceptance of partial or
delinquent payment from Borrower hereunder, or Lender's failure to exercise any
right hereunder, shall not
 
4

--------------------------------------------------------------------------------


 
constitute a waiver of any obligation of Borrower hereunder, or any right of
Lender hereunder, and shall not affect in any way the right to require full
performance at any time thereafter. Borrower waives presentment, diligence,
demand of payment, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note. In any action on this Note, Lender need not produce or file the
original of this Note, but need only file a photocopy of this Note certified by
Lender be a true and correct copy of this Note in all material respects.
 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable and documented attorneys' fees and expenses Lender expends or incurs
in connection with the enforcement of this Note, the collection of any sums due
hereunder, any actions for declaratory relief in any way related to this Note,
or the protection or preservation of any rights of the holder hereunder.


6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower's rights and obligations shall not be
assigned or delegated without Lender's prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.

5

--------------------------------------------------------------------------------




10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 
 

 
DSL.net, Inc.
 
By:         
Name:______________________________
Title:                          


 


 
 
6

--------------------------------------------------------------------------------


 
Exhibit B-4
 
Form of Convertible Note




--------------------------------------------------------------------------------




 
THE ISSUANCE AND SALE OF THE SECURITIES AND THE SECURITIES INTO WHICH THIS
INSTRUMENT IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE
[Fourth Convertible Note]



$1,520,000 
August __, 2006 

 
FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation ("Lender"), or order, the principal sum of One Million Five Hundred
Twenty Thousand Dollars ($1,520,000), together with accrued interest as provided
herein. This Note is being issued pursuant to the Purchase Agreement, dated as
of the date hereof, between Borrower, Lender and Lender’s parent company,
MegaPath Inc. (the “Purchase Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on the later of (i) December 31, 2007, and
(ii) earlier of (A) December 31, 2008, and (B) the date that is thirty (30) days
following the date on which the condition for exercise of the Conversion Right
specified in clause (i) of the first sentence of Section E.1 is satisfied (the
“Maturity Date”).
 
1

--------------------------------------------------------------------------------




2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.


3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Conversion Right.


1.  Conversion Right.Subject to (i) the filing with the Secretary of State of
the State of Delaware (after approval of Borrower’s stockholders) of an
amendment to Borrower’s Amended and Restated Certificate of Incorporation
authorizing a sufficient number of shares of Common Stock, and (ii) Lender
having exercised the conversion right with respect to (A) the First Convertible
Note, (B) the Second Convertible Note, and (C) the Third Convertible Note,
Lender shall have the right (the "Conversion Right"), in its sole discretion, at
any time to elect to convert the outstanding principal hereunder into such
number of fully paid and nonassessable shares of Common Stock (such shares the
"Conversion Shares") as determined by dividing the outstanding principal by the
Conversion Price (as defined below); provided, however, that Lender may convert
the outstanding principal hereunder into Common Stock only to the extent that
the Conversion Shares, when aggregated with the Common Stock owned by Lender
immediately prior to the conversion, would equal ninety-one percent (91%) of the
Common Stock Outstanding, accounting for all antidilution adjustments to then
outstanding Convertible Securities and Options that would result from such
issuance of the Conversion Shares. The “Conversion Price” shall be the amount
determined by dividing the outstanding principal hereunder by the number of
shares of Common Stock that Lender needs to acquire in order to own 91% of the
Common Stock Outstanding,
 
2

--------------------------------------------------------------------------------


 
accounting for all antidilution adjustments to then outstanding Convertible
Securities and Options that would result from such issuance of the Conversion
Shares.


2.  Exercise of Conversion Right. To convert any of the outstanding principal
hereunder into shares of Common Stock, Lender shall deliver to Borrower a
written notice of election to exercise the Conversion Right (the "Conversion
Notice"). Borrower shall, as soon as practicable thereafter, issue and deliver
to Lender a certificate or certificates, registered in Lender's name, for the
number of Conversion Shares to which Lender shall be entitled by virtue of such
exercise. The conversion of the outstanding principal shall be deemed to have
been made on the date that Borrower receives the Conversion Notice (the
"Conversion Date") and Lender shall be treated for all purposes as the record
holder of the Conversion Shares as of such date.


3.  Acquisition. Borrower shall give Lender written notice of an Acquisition no
later than the date that notice of such event is given to Borrower’s
stockholders. Lender may deliver a Conversion Notice that provides that the
exercise of the Conversion Right is contingent upon, and shall occur concurrent
with, the closing of the Acquisition.


4.  Fractional Shares. Borrower shall not issue fractional shares of Common
Stock or scrip representing fractional shares of Common Stock upon exercise of
the Conversion Right. As to any fractional share of Common Stock which Lender
would otherwise be entitled to purchase from Borrower upon such exercise,
Borrower shall purchase from Lender such fractional share at a price equal to an
amount calculated by multiplying such fractional share (calculated to the
nearest 1/100th of a share) by the fair market value of a share of Common Stock
on the Conversion Date, as determined in good faith by Borrower's Board of
Directors. Payment of such amount shall be made in cash or by check payable to
the order of Lender at the time of delivery of any certificate or certificates
arising upon such exercise.
 
5.  Other Dilutive Events. If any event occurs as to which the other provisions
of this Section E are not strictly applicable but the failure to make any
adjustment would not fairly protect the Conversion Right in accordance with the
essential intent and principles hereof, then, in each such case, Borrower shall
appoint a firm of independent public accountants of recognized national standing
(which may be Borrower's regular auditors) which shall give their opinion upon
the adjustment, if any, on a basis consistent with the essential intent and
principles established in this Section E, necessary to preserve, without
dilution, the Conversion Right. Upon receipt of such opinion, Borrower shall
promptly mail a copy thereof to Lender and shall make the adjustments described
therein.

3

--------------------------------------------------------------------------------




F.  Other Provisions.
 
1.  Definitions. As used herein, the following terms shall have the following
meanings:


“Acquisition” means (i) the Borrower’s merger, consolidation, or reorganization
with one or more entities, corporate or otherwise, as a result of which the
Borrower’s stockholders immediately prior to such merger, consolidation or
reorganization do not hold at least a majority of the stock of the surviving
entity that is entitled to vote for the election of directors, or (ii) the
Borrower sells all or substantially all of its assets.


"Common Stock Outstanding" means as of any date (i) all shares of Common Stock
that are outstanding as of such date, plus (ii) all shares of Common Stock
issuable upon conversion of Convertible Securities outstanding as of such date,
whether or not convertible as of such date, plus (iii) all shares of Common
Stock issuable upon exercise of Options outstanding as of such date, whether or
not such Options are exercisable as of such date (assuming for this purpose that
Convertible Securities acquirable upon exercise of any such Options are
converted into Common Stock as of such date).


"Convertible Securities" means evidence of indebtedness (other than this Note,
the First Convertible Note, the Second Convertible Note and the Third
Convertible Note), shares of stock or other securities (other than Options)
which are convertible into or exchangeable for, with or without payment of
additional consideration, shares of Common Stock, either immediately or upon the
arrival of a specified date or the happening of a specified event or both.


"Option" means any right, warrant or option to subscribe or purchase shares of
Common Stock or Convertible Securities.
 
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender's Rights; Borrower Waivers. Lender's acceptance of partial or
delinquent payment from Borrower hereunder, or Lender's failure to exercise any
right hereunder, shall not
 
4

--------------------------------------------------------------------------------


 
constitute a waiver of any obligation of Borrower hereunder, or any right of
Lender hereunder, and shall not affect in any way the right to require full
performance at any time thereafter. Borrower waives presentment, diligence,
demand of payment, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note. In any action on this Note, Lender need not produce or file the
original of this Note, but need only file a photocopy of this Note certified by
Lender be a true and correct copy of this Note in all material respects.
 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable and documented attorneys' fees and expenses Lender expends or incurs
in connection with the enforcement of this Note, the collection of any sums due
hereunder, any actions for declaratory relief in any way related to this Note,
or the protection or preservation of any rights of the holder hereunder.


6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower's rights and obligations shall not be
assigned or delegated without Lender's prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.

5

--------------------------------------------------------------------------------




10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 
 

 
DSL.net, Inc.
 
By:         
Name:______________________________
Title:                          


 

 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------


 
Exhibit C
 
Form of Nonconvertible Note


--------------------------------------------------------------------------------


 




THE ISSUANCE AND SALE OF THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) IF REASONABLY REQUESTED BY THE
COMPANY, AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER),
IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.




SUBORDINATED SECURED PROMISSORY NOTE
 

$13,002,000 
August __, 2006 

 
FOR VALUE RECEIVED, the undersigned, DSL.net, Inc., a Delaware corporation
("Borrower"), hereby promises to pay to MDS Acquisition, Inc., a Delaware
corporation ("Lender"), or order, the principal sum of Thirteen Million Two
Thousand Dollars ($13,002,000), together with accrued interest as provided
herein. This Note is being issued pursuant to the Purchase Agreement, dated as
of the date hereof, between Borrower, Lender and Lender’s parent company,
MegaPath Inc. (the “Purchase Agreement”).


A.  Interest. Interest shall accrue with respect to the principal sum hereunder
at eight percent (8%) per annum. However, if an Event of Default, as defined
herein, occurs and is continuing, then interest shall accrue at ten percent
(10%) per annum. Interest payable hereunder shall be calculated on the basis of
a three hundred sixty (360) day year for actual days elapsed.


B.  Payment.


1.  Scheduled Payment. The principal indebtedness, together with all accrued
interest, shall be payable in full on December 31, 2007 (the “Maturity Date”).


2.  Prepayment. Borrower shall not have the right to prepay, in whole or in
part, the principal of this Note without the prior written consent of Lender,
given in its sole discretion.
 
1

--------------------------------------------------------------------------------




3.  Form of Payment. Principal and interest and all other amounts due hereunder
are to be paid in lawful money of the United States of America in federal or
other immediately available funds.


C.  Security Interest and Subordination.


1.  Security Interest. Borrower’s obligations hereunder are secured by
Borrower’s grant of a security interest to Lender in all of Borrower’s personal
property (the “Collateral”) pursuant to the Security Agreement, dated as of the
date hereof, between Borrower and Lender (the “Security Agreement”).


2.  Subordination. Lender’s Lien against the Collateral is subordinated to prior
existing Liens granted to other lenders to Borrower, to the extent provided in
the Subordination Agreement, dated as of the date hereof, by and among Borrower,
Lender and Laurus Master Fund, Ltd. (the “Subordination Agreement”).
 
D.  Events of Default. During the continuance of an Event of Default, as defined
in the Security Agreement, Lender shall have the right to exercise its rights
and remedies with respect to Borrower and the Collateral as provided in the
Security Agreement.


E.  Other Provisions.
 
1.  Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Security Agreement.


2.  Governing Law; Venue. This Note shall be governed by the laws of the State
of Delaware, without giving effect to conflicts of law principles. All actions
or proceedings arising in connection with this Note shall be conducted in
accordance with Section 8(a) of the Purchase Agreement.


3.  Notices. Any notice or communication required or desired to be served, given
or delivered hereunder shall be in the form and manner specified below, and
shall be addressed to the party to be notified as provided in Section 8(f) of
the Purchase Agreement.


4.  Lender's Rights; Borrower Waivers. Lender's acceptance of partial or
delinquent payment from Borrower hereunder, or Lender's failure to exercise any
right hereunder, shall not constitute a waiver of any obligation of Borrower
hereunder, or any right of Lender hereunder, and shall not affect in any way the
right to require full performance at any time thereafter. Borrower waives
presentment, diligence, demand of payment, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note. In any action on this Note, Lender need not produce or
file the original
 
2

--------------------------------------------------------------------------------


 
of this Note, but need only file a photocopy of this Note certified by Lender be
a true and correct copy of this Note in all material respects.
 
5.  Enforcement Costs. Borrower shall pay all costs and expenses, including
reasonable and documented attorneys' fees and expenses Lender expends or incurs
in connection with the enforcement of this Note, the collection of any sums due
hereunder, any actions for declaratory relief in any way related to this Note,
or the protection or preservation of any rights of the holder hereunder.


6.  Severability. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision is prohibited by or invalid under applicable law, it shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of the provision or the remaining provisions of this
Note.
 
7.  Amendment Provisions. This Note may not be amended or modified, nor may any
of its terms be waived, except by written instruments signed by Borrower and
Lender.


8.  Binding Effect. This Note shall be binding upon, and shall inure to the
benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower's rights and obligations shall not be
assigned or delegated without Lender's prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign, transfer or otherwise
convey this Note to any Person that is not an Affiliate of Lender.


9.  Time of Essence. Time is of the essence of each and every provision of this
Note.


10.  Headings. Section headings used in this Note have been set forth herein for
convenience of reference only. Unless the contrary is compelled by the context,
everything contained in each section hereof applies equally to this entire Note.
 
 

 
DSL.net, Inc.
 
By:         
Name:______________________________
Title:                          





3

--------------------------------------------------------------------------------


 
Exhibit D
 
Form of Subordination Agreement


--------------------------------------------------------------------------------




SUBORDINATION AGREEMENT
 
This SUBORDINATION AGREEMENT, dated as of August __, 2006 (this “Agreement”), is
entered into among Laurus Master Fund, Ltd. (“Laurus”), as First Lien Collateral
Agent and as First Lien Lender (each, as defined below), MDS Acquisition, Inc.,
(“MDS”) as Second Lien Lender (as defined below), and DSL.net, Inc., a Delaware
corporation (the “Borrower”), for itself and on behalf of its Subsidiaries (as
defined in the Laurus Security Agreement referred to below).
 
W  I T N E S S E T H:
 
Whereas, Laurus (individually, a “First Lien Lender” and, together with its
successors and assigns, the “First Lien Lenders”) and Borrower have entered into
a Security Agreement, dated as of August 31, 2004 (as such agreement may be
amended, amended and restated, supplemented or otherwise modified, from time to
time by the parties thereto, the “Laurus Security Agreement”), pursuant to which
the First Lien Lender has made loans and extended other financial accommodations
to the Borrower on a secured basis; and
 
Whereas, MDS (the “Second Lien Lender” and together within its successors and
assigns, the “Second Lien Lenders”), Borrower and MDS’s parent, MegaPath, Inc.,
have entered into a Purchase Agreement, dated as of the date hereof (as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time by the parties thereto, the “Purchase Agreement”),
pursuant to which MDS has agreed to make loans to the Borrower on a secured
basis in accordance with the Notes described in the Purchase Agreement (the “MDS
Notes);
 
The Borrower and MDS are parties to a Security Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time by the parties thereto, the “MDS Security Agreement”),
securing the obligations of the Borrower owing to the Second Lien Lenders under
and in respect of the MDS Notes;
 
Whereas, it is a condition to the effectiveness of the Purchase Agreement and
the continued extension by Laurus of loans and other financing accommodations to
the Borrower pursuant to the terms of the Laurus Security Agreement that this
Agreement be executed and delivered by the parties hereto to set forth the terms
of the respective rights of the First Lien Claimholders (as defined below), on
the one hand, and the Second Lien Claimholders (as defined below), on the other
hand, and the application of any proceeds and certain other matters; and
 
Now, Therefore, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
Section 1.  Definitions
 
Unless otherwise defined herein, terms defined in the Laurus Security Agreement
and used herein shall have the meanings specified in the Laurus Security
Agreement. In addition, as used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural form of the terms indicated):
 
“Adequate Protection” means “adequate protection” under Section 361, 362, 363 or
364 of the Bankruptcy Code.
 

--------------------------------------------------------------------------------


 
“Agreement” has the meaning set forth in the recitals hereto.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
 
“Borrower” has the meaning set forth in the recitals hereto, and shall include
any successor in interest thereto.
 
“Claimholders” means, collectively, the First Lien Claimholders and the Second
Lien Claimholders.
 
“Collateral Document” means any First Lien Collateral Document or Second Lien
Collateral Document, as the context may require.
 
“Common Collateral” means (a) all trade accounts receivable, and other book
debts and other forms of obligations associated with all trade accounts
receivable (other than forms of obligations evidenced by Chattel Paper (as
defined in the UCC) or Instruments (as defined in the UCC) relating
thereto)(including any right to receive payment for the sale of a product owned
by the Borrower or the provision of services by the Borrower), now or hereafter
owned by the Borrower; (b) all collateral security of any kind given by the
Borrower or any other Person with respect to the foregoing; (c) all supporting
obligations (as defined in the UCC); (d) the Deposit Account, no. 9429398649,
maintained at Fleet National Bank, a national banking association organized
under the laws of the United States and having its principal place of business
at 100 Federal Street, Boston, Massachusetts and any funds on deposit therein;
(e) all Books and Records relating to each of the foregoing; (f) all proceeds of
all or any of the foregoing and (g) any tort claims or other claims and other
rights to payment, including insurance claims against third parties, relating to
each of the foregoing
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“First Lien Claimholders” means, at any relevant time, the holders of the First
Lien Obligations outstanding at such time.
 
“First Lien Collateral Agent” means the First Lien Collateral Agent referred to
herein and any successor agent thereto, or if there is no acting First Lien
Collateral Agent under the Laurus Security Agreement and the Ancillary
Agreements, First Lien Lenders holding more than 80% of the sum of the aggregate
unpaid principal amount of the Notes outstanding.
 
“First Lien Collateral Documents” means the Laurus Security Agreement and any
Ancillary Documents executed in favor of the First Lien Collateral Agent and
creating or purporting to create a Lien in respect of the First Lien Obligations
on the Common Collateral.
 
“First Lien Lenders” has the meaning set forth in the recitals hereto.
 
2

--------------------------------------------------------------------------------


 
“First Lien Obligations” means all of Obligations owing to the First Lien
Lenders under the Laurus Security Agreement and the Ancillary Agreements.
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, territorial, local or foreign.
 
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Debtor Relief Laws with respect to the Borrower or
any of its Subsidiaries, (b) any other voluntary or involuntary insolvency,
reorganization or bankruptcy case or proceeding, or any receivership or other
similar case or proceeding with respect to the Borrower or any of its
Subsidiaries or with respect to any of their respective assets, (c) any
liquidation, dissolution, reorganization or winding up of the Borrower or any of
its Subsidiaries, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy or (d) any general assignment for the benefit of
creditors or any other marshaling of assets and liabilities of the Borrower or
any of its Subsidiaries.
 
“Laurus” has the meaning set forth in the recitals hereto.
 
“Laurus Security Agreement” has the meaning set forth in the recitals hereto.
 
“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and settlement agreements with, any Governmental Authority, in each
case whether or not having the force of law.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“MDS” has the meaning set forth in the recitals hereto.
 
“MDS Notes” has the meaning set forth in the recitals hereto.
 
“MDS Security Agreement” has the meaning set forth in the recitals hereto.
 
“Non-Common Collateral” means the Collateral (as defined in the MDS Security
Agreement) excluding the Common Collateral
 
“paid in full” and “payment in full” means, with respect to any and all First
Lien Obligations, (a) payment in full thereof in cash (or otherwise to the
written satisfaction of the First Lien Claimholders with respect to such First
Lien Obligations), and (b) termination of the Loans and all other First Lien
Obligations of the First Lien Claimholders under the Laurus Security Agreement
and the Ancillary Agreements.
 
“Purchase Agreement” has the meaning set forth in the recitals hereto.
 
3

--------------------------------------------------------------------------------


 
“Recovery” has the meaning set forth in Section 6.3 hereof.
 
“Required First Lien Lenders” means, at any time, First Lien Lenders holding at
least 51% of the sum of the aggregate unpaid principal amount owing under the
Notes outstanding.
 
“Required Second Lien Lenders” means, at any time, Second Lien Lenders holding
at least 51% of the sum of the aggregate unpaid principal amount owing under the
MDS Notes outstanding.
 
“Second Lien Claimholders” means, at any relevant time, the holders of the
obligations owing to the Second Lien Lenders under the MDS Security Agreement
and the MDS Notes outstanding at such time.
 
“Second Lien Collateral Agent” means the Second Lien Lender, if any, designated
by the Second Lien Lenders to serve as collateral agent under the MDS Security
Agreement and the MDS Notes, or if there is no acting Second Lien Collateral
Agent under the MDS Security Agreement and the MDS Notes, the Second Lien
Lenders holding more than 80% of the sum of the aggregate unpaid principal
amount of MDS Notes outstanding.
 
“Second Lien Collateral Documents” means each security agreement, mortgage, cash
collateral deposit letter, collateral assignment, pledge agreement and other
similar agreement, instrument or document executed in favor of the Second Lien
Lenders and creating or purporting to a create a Lien in respect of the Second
Lien Obligations.
 
“Second Lien Lenders” has the meaning set forth in the recitals hereto.
 
“Second Lien Obligations” means all of obligations owing to the Second Lien
Lenders under the Purchase Agreement and the MDS Notes and all related
instruments and agreements.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code of the
State of New York, as amended.
 
Section 2.  Lien Priorities
 
2.1  Relative Priorities
 
Notwithstanding the date, manner or order of grant, attachment or perfection of
any Lien granted to the First Lien Collateral Agent or the First Lien
Claimholders on the Common Collateral or of any Lien granted to the Second Lien
Collateral Agent or the Second Lien Claimholders on the Common Collateral and
notwithstanding any provision of the UCC, or any applicable Laws or decision or
the MDS Notes, the Purchase Agreement, the MDS Security Agreement, the Laurus
Security Agreement or any Ancillary Agreement or any other circumstance
whatsoever (including, without limitation, any non-perfection of any Lien
securing or purporting to secure the First Lien Obligations or the Second Lien
Obligations), the Second Lien Collateral Agent and each Second Lien Claimholder
and the First Lien Collateral Agent and each First Lien Claimholder agree that:
(a) any Lien on the Common Collateral securing the First Lien Obligations now or
hereafter held by or for the benefit of the First Lien Claimholders, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the Common
Collateral securing the Second Lien Obligations; (b) any Lien on the Common
Collateral securing the Second Lien Obligations now or hereafter held by or for
the benefit of the Second Lien Claimholders, regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Common Collateral securing
the First Lien Obligations, and (c) any Lien on
 
4

--------------------------------------------------------------------------------


 
the Non-Common Collateral securing the Second Lien Obligations now or hereafter
held by or for the benefit of the Second Lien Claimholders, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be senior in all respects to all Liens, if any, on the Non-Common
Collateral securing the First Lien Obligations. All Liens on the Common
Collateral securing the First Lien Obligations shall be and remain senior to all
Liens on the Common Collateral securing the Second Lien Obligations for all
purposes, whether or not such Liens securing the First Lien Obligations are
subordinated to any Lien securing any other obligation of the Borrower. All
Liens on the Non-Common Collateral securing the Second Lien Obligations shall be
and remain senior to all Liens, if any, on the Non-Common Collateral securing
the First Lien Obligations for all purposes, whether or not such Liens securing
the First Lien Obligations are subordinated to any Lien securing any other
obligation of the Borrower.
 
2.2  Prohibition on Contesting Liens
 
Each of (a) the Second Lien Collateral Agent and each Second Lien Claimholder
agrees that it shall not, and hereby waives any right to, contest, or support
any other Person in contesting, in any proceeding (including, without
limitation, any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Lien held by the First Lien Collateral Agent or First Lien
Claimholders in the Common Collateral, and (b) the First Lien Collateral Agent
and each First Lien Claimholder agrees that it shall not, and hereby waives any
right to, contest, or support any other Person in contesting, in any proceeding
(including, without limitation, any Insolvency or Liquidation Proceeding), the
priority, validity or enforceability of any Lien held by the Second Lien
Collateral Agent or Second Lien Claimholders in the Non-Common Collateral. Each
of the First Lien Collateral Agent and each First Lien Claimholder (by its
acceptance of the benefits of the Laurus Security Agreement and the Ancillary
Agreements) agrees that it shall not, and hereby waives any right to, contest,
or support any other Person in contesting, in any proceeding (including, without
limitation, any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Lien held by the Second Lien Collateral Agent and/or the
Second Lien Claimholders in the Common Collateral; provided that this Section
2.2 shall not be construed to prevent or impair the rights of the First Lien
Collateral Agent or First Lien Claimholders to enforce this Agreement, including
without limitation, the priority of Liens in Section 2.1 and the exercise of
remedies in Section 3.1
 
Section 3.  Enforcement; Application of Proceeds of Collateral and Other
Payments
 
3.1  Exercise of Remedies
 
The Second Lien Collateral Agent and each Second Lien Claimholder agrees that it
shall not, with respect to the Second Lien Obligations, take or receive from or
on behalf of the Borrower, directly or indirectly, in cash or other property or
by setoff, counterclaim or in any other manner (whether pursuant to any
enforcement, collection, execution, levy, foreclosure action or other proceeding
or otherwise) any Common Collateral or any proceeds of Common Collateral, unless
and until all First Lien Obligations have been paid in full in accordance with
Section 3.2 hereof. Without limiting the generality of the foregoing, unless and
until the First Lien Obligations have been paid in full, except as expressly
provided herein or in the Laurus Security Agreement, the sole right of the
Second Lien Collateral Agent and the Second Lien Claimholders with respect to
the Common Collateral is to hold a Lien on the Common Collateral pursuant to the
MDS Security Agreement and the MDS Notes for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
payment in full of the First Lien Obligations; provided however, that nothing in
this paragraph shall be construed to impair the right of the Second Lien
Claimholders to receive payments of principal, interest, fees and other amounts
in respect of the Second Lien Obligations as provided for in the MDS Security
Agreement and
 
5

--------------------------------------------------------------------------------


 
the MDS Notes, and to enforce the making of such payments by bringing suit at
law with respect to any unpaid amounts of such payments. Each of the Second Lien
Collateral Agent and the Second Lien Claimholders (i) further agrees that the
Second Lien Collateral Agent and the other Second Lien Claimholders will not
take any action that would hinder, delay, limit, impede or prohibit any exercise
of remedies by the First Lien Collateral Agent to the extent related to
satisfying the First Lien Obligations, including any collection, sale, lease,
exchange, transfer or other Disposition of the Common Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien or Collateral Document securing or purporting to secure the First Lien
Obligations or subordinate the priority of the First Lien Obligations to the
Second Lien Obligations with respect to the Common Collateral or grant the Liens
securing the Second Lien Obligations with respect to the Common Collateral equal
in ranking to the Liens securing the First Lien Obligations and (ii) hereby
waives any and all rights it may have (other than as specified herein) as a
junior lien creditor or otherwise (whether arising under the UCC or under any
other Law) to object to the manner in which the First Lien Collateral Agent or
the First Lien Claimholders seek to enforce or collect the First Lien
Obligations or the Liens now or hereafter granted in any Common Collateral to
secure the First Lien Obligations, regardless of whether any action or failure
to act by or on behalf of the First Lien Collateral Agent or the First Lien
Claimholders is adverse to the interest of the Second Lien Claimholders.
Notwithstanding the foregoing or anything else contained herein, (i) the Second
Lien Collateral Agent and the other Second Lien Claimholders may sue upon any
claim they may have with respect to the Non-Common Collateral (whether pursuant
to an Insolvency or Liquidation Proceeding or otherwise) or take any action with
respect to the Non-Common Collateral (including, without limitation, a
Disposition of the Non-Common Collateral), the Borrower or any of its
Subsidiaries or enforce their Lien in the Non-Common Collateral, without
consent, notice or consultation with the First Lien Collateral Agent or any
other First Lien Claimholder and (ii) the Second Lien Collateral Agent and the
other Second Lien Claimholders may sue upon any claim they may have with respect
to the Common Collateral (whether pursuant to an Insolvency or Liquidation
Proceeding or otherwise) or take any action with respect to the Common
Collateral (including, without limitation, a Disposition of the Common
Collateral), the Borrower or any of its Subsidiaries or enforce their Lien in
the Common Collateral, without consent, notice or consultation with the First
Lien Collateral Agent or any other First Lien Claimholder if the First Lien
Collateral Agent or any other First Lien Claimholders has not taken any of the
actions specified in this clause (ii) with respect to the Common Collateral
within 120 days after any First Lien Claimholder has knowledge of the occurrence
of an Event of Default under the Laurus Security Agreement and such Event of
Default shall not have been cured and/or waived within the 120-day period
following the date on which such First Lien Claimholder has knowledge of the
occurrence of such Event of Default; it being understood and agreed that for
purposes of this Section 3.1, the First Lien Claimholders will be deemed to have
knowledge of the occurrence of an Event of Default if any Second Lien
Claimholder notifies a First Lien Claimholder of such occurrence. Any proceeds
of Common Collateral recovered pursuant to the actions of the Second Lien
Collateral Agent or the other Second Lien Claimholders pursuant to the foregoing
clause (ii) shall be applied in the manner specified in Section 3.2 and shall be
subject to the provisions of Section 4.1.
 
3.2  Application of Proceeds of Common Collateral
 
All proceeds of Common Collateral received by the First Lien Collateral Agent
(including, without limitation, any interest earned thereon) resulting from the
sale, collection or other Disposition of Common Collateral in connection with
any demand for payment or acceleration thereof, the exercise of any rights or
remedies with respect to any Common Collateral securing the First Lien
Obligations and the Second Lien Obligations or the commencement or prosecution
of enforcement of any of the rights and remedies under, as applicable, the
Laurus Security Agreement, the Ancillary Agreements, the MDS Security Agreement
or the MDS Notes, or applicable Law, including without limitation the exercise
of any rights of set-off or recoupment, and the exercise of any rights or
remedies of
 
6

--------------------------------------------------------------------------------


 
a secured creditor under the UCC of any applicable jurisdiction or under the
Bankruptcy Code shall be applied to the First Lien Obligations and Second Lien
Obligations as follows:
 
First, to payment of that portion of the First Lien Obligations constituting
fees, indemnities, expenses and other amounts (including the reasonable fees and
expenses of counsel) payable to the First Lien Collateral Agent in its capacity
as such;
 
Second, to payment of that portion of the First Lien Obligations constituting
fees payable to the First Lien Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the First Lien Obligations constituting
indemnities and other amounts (other than fees, principal and interest) payable
to the First Lien Lenders (including the reasonable fees and expenses of
counsel), ratably among them in proportion to the amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the First Lien Obligations constituting
accrued and unpaid interest on the Loans, ratably among the First Lien Lenders
in proportion to the respective amounts described in this clause Fourth payable
to them;
 
Fifth, to payment of that portion of the First Lien Obligations constituting
unpaid principal of the Loans, ratably under this clause Fifth among the First
Lien Lenders in proportion to the aggregate amounts of such Loans owing to First
Lien Lenders then due and payable;
 
Sixth, to payment of that portion of the Second Lien Obligations constituting
fees, indemnities, expenses and other amounts (including the reasonable fees and
expenses of counsel) payable to the Second Lien Collateral Agent in its capacity
as such;
 
Seventh, to payment of all other Second Lien Obligations of the Borrower and its
Subsidiaries owing under or in respect of the MDS Security Agreement and the MDS
Notes, including, without limitation, fees, unpaid principal, accrued and unpaid
interest, indemnities and other amounts (including the reasonable fees and
expenses of counsel) that are due and payable to the Second Lien Collateral
Agent and the Second Lien Lenders, ratably based upon the respective aggregate
amounts of all such Second Lien Obligations owing to the Second Lien Lenders on
such date; and
 
Last, the balance, if any, after all of the First Lien Obligations and Second
Lien Obligations have been paid in full, to the Borrower or as otherwise
required by Law.
 
Section 4.  Payments
 
4.1  Payments Over
 
Unless and until all First Lien Obligations shall have been paid in full, any
Common Collateral or proceeds thereof or any payment received by the Second Lien
Collateral Agent or any Second Lien Claimholder from proceeds of the Common
Collateral shall be segregated and held in trust and forthwith paid over to the
First Lien Collateral Agent for application to the First Lien Obligations and
Second Lien Obligations in the priority set forth in Section 3.2 in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The First Lien Collateral Agent is hereby
authorized to make any such endorsements as agent for the Second Lien
 
7

--------------------------------------------------------------------------------


 
Collateral Agent or any such Second Lien Claimholder. This authorization is
coupled with an interest and is irrevocable.
 
4.2  Permitted Payments and Prepayments of Second Lien Obligations
 
(a)  Notwithstanding anything to the contrary in this Agreement, the Borrower
shall be entitled to make the required payments of interest and principal and
other amounts due in respect of the Second Lien Obligations in accordance with,
and shall otherwise be bound in all respects by, the terms of the MDS Security
Agreement and the MDS Notes.
 
(b)  Notwithstanding the foregoing provisions of Section 3.2 and Section 4.1,
optional prepayments made pursuant to the terms of the MDS Notes may be made and
applied to the Second Lien Obligations as specified therein.
 
Section 5.  Other Agreements
 
5.1  Amendments to Second Lien Collateral Documents
 
Without the prior written consent of the First Lien Collateral Agent, no
provision of any Second Lien Collateral Document relating to the Common
Collateral may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Second Lien Collateral Document, would contravene the provisions of this
Agreement.
 
5.2  Rights As Unsecured Creditors
 
Except as otherwise set forth in Section 3.1 of this Agreement but subject to
the penultimate sentence of Section 3.1, the Second Lien Collateral Agent and
the Second Lien Claimholders may exercise rights and remedies as secured
creditors as to the Non-Common Collateral and as unsecured creditors against the
Borrower in accordance with the terms of the MDS Security Agreement, the MDS
Notes and applicable Law. Except as otherwise set forth in Section 3.1 of this
Agreement, the First Lien Collateral Agent and the First Lien Claimholders may
exercise rights and remedies as secured creditors as to the Common Collateral
and as unsecured creditors against the Borrower in accordance with the terms of
the Laurus Security Agreement, the Ancillary Agreements referred to therein and
applicable Law. Except as otherwise set forth in Section 3.1 of this Agreement,
nothing in this Agreement shall prohibit the receipt by the Second Lien
Collateral Agent or any Second Lien Claimholder of the required payments of
interest and principal and other amounts due in respect of the Second Lien
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Second Lien Collateral Agent or any Second Lien Claimholders of
rights or remedies as a secured creditor against the Common Collateral or
enforcement in contravention of this Agreement, the MDS Security Agreement or
the MDS Notes of any Lien held by any of them in the Common Collateral. Except
as otherwise set forth in Section 3.1 of this Agreement, nothing in this
Agreement shall prohibit the receipt by the First Lien Collateral Agent or any
First Lien Claimholder of the required payments of interest and principal and
other amounts due in respect of the First Lien Obligations so long as such
receipt is not the direct or indirect result of the exercise by the First Lien
Collateral Agent or any First Lien Claimholders of rights or remedies as a
secured creditor against the Non-Common Collateral or enforcement in
contravention of this Agreement, the Laurus Security Agreement or the Ancillary
Agreements referred to therein of any Lien held by any of them in the Non-Common
Collateral.
 
8

--------------------------------------------------------------------------------


 
5.3  First Lien Collateral Agent as Bailee; Representative; Relationship
 
(a)  The First Lien Collateral Agent agrees to hold the Common Collateral that
is in its possession or “control” (as defined in the UCC) (or in the possession
or “control” of its agents or bailees) as bailee or as agent, as the case may
be, for the Second Lien Collateral Agent and any assignee solely for the purpose
of perfecting the security interest granted in such Collateral to the Second
Lien Collateral Agent pursuant to other applicable Collateral Documents, subject
to the terms and conditions of this Section 5.3. For the avoidance of doubt,
solely for purposes of perfecting the Liens in favor of the Second Lien
Collateral Agent, the First Lien Collateral Agent agrees that it shall be the
agent of the Second Lien Collateral Agent with respect to any Deposit Accounts
or other documents or instruments included in the Common Collateral that are
controlled or held by the First Lien Collateral Agent.
 
(b)  Except as otherwise expressly provided for herein, until the First Lien
Obligations are paid in full, the First Lien Collateral Agent shall be entitled
to deal with the Common Collateral in accordance with the terms of this
Agreement, the Laurus Security Agreement and the Ancillary Agreements as if the
Liens of the Second Lien Claimholders under the MDS Security Agreement and the
MDS Notes did not exist. The rights of the Second Lien Collateral Agent and the
Second Lien Claimholders with respect to the Common Collateral shall at all
times be subject to the terms of this Agreement.
 
(c)  The First Lien Collateral Agent shall have no obligation whatsoever to the
Second Lien Collateral Agent or any Second Lien Claimholder to assure that the
Common Collateral is genuine or owned by the Borrower or to preserve the rights
or benefits of any Person.
 
(d)  Neither the First Lien Collateral Agent nor any First Lien Claimholder
shall have by reason of the Laurus Security Agreement, the Ancillary Agreements,
this Agreement or any other document a fiduciary relationship in respect of the
Second Lien Collateral Agent or any Second Lien Claimholder (each of the First
Lien Claimholders so agreeing by its acceptance of the benefits of the Laurus
Security Agreement and the Ancillary Agreements). Neither the Second Lien
Collateral Agent nor any Second Lien Claimholder shall have by reason of the MDS
Security Agreement and the MDS Notes, this Agreement or any other document a
fiduciary relationship in respect of the First Lien Collateral Agent or any
First Lien Claimholder.
 
(e)  Each First Lien Claimholder (by its acceptance of the benefits of the
Laurus Security Agreement and the Ancillary Agreements) hereby authorizes the
First Lien Collateral Agent, upon the payment in full of the First Lien
Obligations, to deliver to the Second Lien Collateral Agent the Common
Collateral held or received by it, together with any necessary endorsement and
any other proceeds of Common Collateral held by it.
 
(f)  The First Lien Collateral Agent and the Second Lien Collateral Agent shall
each be entitled to rely upon any certificate, notice, consent or other
instrument in writing (including any facsimile transmission) believed by such
Agent to be genuine and correct and to have been signed or sent or made by or on
behalf of a proper Person.
 
5.4  Required Second Lien Lenders Consent to Certain Transactions
 
(a)  Notwithstanding anything in the Laurus Security Agreement to the contrary,
the Borrower agrees that, prior to the payment in full of the First Lien
Obligations, no amendment of the Laurus Security Agreement or waiver of the
terms of the Laurus Security Agreement shall be effective without the Borrower
obtaining the consent to such amendment or waiver by the Required Second Lien
 
9

--------------------------------------------------------------------------------


 
Lenders if such amendment or waiver seeks the consent of any of the Lenders to
increase the Capital Availability Amount to an aggregate amount in excess of
$5,000,000.
 
(b)  The First Lien Collateral Agent agrees not to subordinate any Lien on the
Common Collateral to the Lien of any other creditor of the Borrower without the
consent of the Required Second Lien Lenders.
 
5.5  Actions in Connection with Certain Refinancings
 
If, at any time concurrently with or after the First Lien Obligations are deemed
for purposes of this Agreement “paid in full”, the Borrower enters into a
Refinancing (as defined below) of any First Lien Obligation, then the
obligations under such Refinancing shall automatically and immediately be
treated as First Lien Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Common Collateral
set forth herein, and the first lien collateral agent under the documents and
other instruments evidencing such Refinancing (the “New First Lien Agent”) shall
be deemed to be the First Lien Collateral Agent. Upon receipt of a notice
stating that the Borrower has entered into a new loan document in connection
with a Refinancing (which notice shall include the identity of the New First
Lien Agent), the Second Lien Collateral Agent shall promptly enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Borrower or such New First Lien Agent may reasonably request in order to
provide to the New First Lien Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. As used in
this Section 5.5, the term “Refinancing” means any modification, refinancing,
refunding, renewal or extension of any First Lien Obligation, subject to the
limitation in Section 5.4(a) hereof. 
 
Section 6.  Insolvency or Liquidation Proceedings
 
6.1  Relief From the Automatic Stay
 
Subject to the penultimate sentence of Section 3.1, the Second Lien Collateral
Agent and each Second Lien Claimholder agrees that it will not seek relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the Common Collateral, without the prior written consent of the
First Lien Collateral Agent and the Required First Lien Lenders.
 
6.2  No Waiver
 
Nothing contained herein shall prohibit or in any way limit the First Lien
Collateral Agent or any First Lien Claimholder from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Second Lien
Collateral Agent or any Second Lien Claimholder, including, without limitation,
the seeking by the Second Lien Collateral Agent or any Second Lien Claimholder
of Adequate Protection or the asserting by any Second Lien Claimholder of any of
its rights and remedies under the MDS Security Agreement or the MDS Notes or
otherwise.
 
6.3  Preference Issues
 
If any Claimholder is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Borrower any amount
received in connection with the Common Collateral (a “Recovery”), then the First
Lien Obligations or Second Lien Obligations, as the case may be, of such
Claimholder shall be reinstated to the extent of such Recovery and such
Claimholder shall be entitled to receive payment in full of all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and
 
10

--------------------------------------------------------------------------------


 
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto.
 
Section 7.  Waivers; etc.
 
7.1  No Waiver of Provisions
 
(a)  No right of any of the First Lien Claimholders to enforce any provision of
this Agreement shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of the Borrower or any of its Subsidiaries or by
any act or failure to act by any First Lien Claimholder or the First Lien
Collateral Agent (subject, however, to the penultimate sentence of Section 3.1),
or by any noncompliance by any Person with the terms, provisions and covenants
of this Agreement, the Laurus Security Agreement, the Ancillary Agreements, the
MDS Security Agreement or the MDS Notes, regardless of any knowledge thereof
which the First Lien Collateral Agent or the First Lien Claimholders, or any of
them, may have or be otherwise charged with.
 
(b)  Each of the Second Lien Collateral Agent and each Second Lien Claimholder
also agrees that the First Lien Claimholders and the First Lien Collateral Agent
shall have no liability to the Second Lien Collateral Agent or any Second Lien
Claimholders, and the Second Lien Collateral Agent and each Second Lien
Claimholder hereby waives any claim against any First Lien Claimholder or the
First Lien Collateral Agent arising out of any and all actions which any of the
First Lien Claimholders or the First Lien Collateral Agent may take or permit or
omit to take with respect to (i) the Laurus Security Agreement or the Ancillary
Agreements, (ii) the collection of the First Lien Obligations or (iii) the
foreclosure upon, or sale, liquidation or other Disposition of, the Common
Collateral (except only, in the case of Common Collateral, to the extent such
foreclosure, sale, liquidation or other disposition is not made in a
commercially reasonable manner in accordance with the UCC or contrary to this
Agreement or the Laurus Security Agreement, the Ancillary Agreements, the MDS
Security Agreement or the MDS Notes). The Second Lien Collateral Agent and each
Second Lien Claimholder agrees that the First Lien Collateral Agent and the
First Lien Claimholders have no duty to them in respect of the maintenance or
preservation of the Common Collateral.
 
(c)  Unless and until the First Lien Obligations are paid in full, the Second
Lien Collateral Agent and each Second Lien Claimholder agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshaling, appraisal, valuation or other similar right that may otherwise be
available under applicable law or any other similar rights a secured creditor
may have under applicable law with respect to the Common Collateral.
 
7.2  Obligations Unconditional
 
All rights, interests, agreements and obligations of the First Lien Collateral
Agent and the First Lien Claimholders and the Second Lien Collateral Agent and
the Second Lien Claimholders, respectively, hereunder shall remain in full force
and effect irrespective of:
 
(a)  any lack of validity or enforceability of the Laurus Security Agreement,
the Ancillary Agreements, the MDS Security Agreement or the MDS Notes;
 
(b)  any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First Lien Obligations or Second Lien Obligations,
or any amendment or waiver or other modification, including, without limitation,
any increase in the amount of Second Lien Obligations, whether by course of
conduct or otherwise, of the terms of the Laurus Security Agreement or of the
terms
 
11

--------------------------------------------------------------------------------


 
of the Ancillary Agreements, the MDS Security Agreement or the MDS Notes made in
accordance with their terms;
 
(c)  any exchange, release or nonperfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether in writing or by course of conduct or otherwise, of
all or any of the First Lien Obligations or Second Lien Obligations or any
guarantee thereof;
 
(d)  the commencement of any Insolvency or Liquidation Proceeding; or
 
(e)  any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower in respect of the First Lien
Obligations or of any Second Lien Claimholder in respect of this Agreement.
 
Section 8.  Miscellaneous
 
8.1  Second Lien Lenders’ Representation
 
The Second Lien Lenders hereby represent and warrant that all Second Lien
Lenders party to the MDS Security Agreement and MDS Notes are signatories
hereto.
 
8.2  Consent to Control Agreement
 
The Second Lien Lenders hereby consent to the terms of the Deposit Account
Control Agreement between the Second Lien Collateral Agent and Fleet National
Bank with respect to the Borrower’s deposit account with Fleet National Bank,
Account No. 9429398649, and authorize the Second Lien Collateral Agent to
execute such Deposit Account Control Agreement on our behalf.
 
8.3  Notice from First Lien Collateral Agent
 
The First Lien Collateral Agent hereby agrees to give prior written notice to
the Second Lien Collateral Agent, the Second Lien Lenders and Fleet National
Bank of the date of termination of the Laurus Security Agreement.
 
8.4  Conflicts
 
Except as expressly provided herein, in the event of any conflict between the
provisions of this Agreement and the provisions of the Laurus Security
Agreement, the Ancillary Agreements, the MDS Security Agreement or the MDS Notes
with respect to the Common Collateral or the enforcement of the Claimholders’
Liens, rights or remedies with respect thereto, the provisions of this Agreement
shall govern. It is further expressly understood that the Lien priorities and
other terms referred to herein shall not in any way modify or relieve the
Borrower or any of its Subsidiaries of or from any liability or obligation that
the Borrower or any of its Subsidiaries may have to the Claimholders under the
Laurus Security Agreement, the Ancillary Agreements, the MDS Security Agreement
or the MDS Notes.
 
8.5  Continuing Nature of this Agreement
 
This Agreement (other than the provisions in Section 3.2) shall continue to be
effective until all First Lien Obligations shall have been paid in full, and the
provisions of Section 3.2 shall continue to be effective until all First Lien
Obligations and Second Lien Obligations have been paid in full. This is a
continuing agreement of lien subordination and the First Lien Claimholders may
continue,
 
12

--------------------------------------------------------------------------------


 
at any time and without notice to the Second Lien Collateral Agent or any Second
Lien Claimholder, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Borrower or any Subsidiary on the faith
hereof. Except as expressly provided herein, the Second Lien Collateral Agent
and each Second Lien Claimholder hereby waives any right it may have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding.
 
8.6  Amendments; Waivers
 
No amendment, modification or waiver of any of the provisions of this Agreement
by the Second Lien Collateral Agent, the Required Second Lien Lenders, the First
Lien Collateral Agent, the Required First Lien Lenders or the Borrower shall be
deemed to be made unless the same is made in writing and in accordance with
Section 5.4 of this Agreement; provided, however, that no amendment,
modification or waiver of any of the provisions of this Agreement shall be
effective unless approved by the Required First Lien Lenders and the Required
Second Lien Lenders.
 
8.7  Notices
 
Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be made in accordance with
Section 27 of the Laurus Security Agreement in the case of the First Lien
Collateral Agent or any First Lien Lender or in accordance with Section 6(f) of
the MDS Security Agreement in the case of the Second Lien Collateral Agent or
any Second Lien Lender.
 
8.8  Further Assurances
 
The Second Lien Collateral Agent and each Second Lien Claimholder agrees that
each of them shall, at the Borrower’s expense, take such further action and
shall execute and deliver to the First Lien Collateral Agent and the First Lien
Claimholders such additional documents and instruments (in recordable form, if
requested) as the First Lien Collateral Agent or the other First Lien
Claimholders may reasonably request to effectuate the terms of and the Lien
subordination contemplated by this Agreement.
 
8.9  Governing Law
 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.
 
8.10  Specific Performance
 
Each of the First Lien Collateral Agent, the Second Lien Collateral Agent and
the Claimholders may demand specific performance of this Agreement. Each of the
First Lien Collateral Agent and each First Lien Claimholder (by its acceptance
of the benefits of the Laurus Security Agreement and the Ancillary Agreements),
the Second Lien Collateral Agent, and each Second Lien Claimholder, as the case
may be, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the other Person. 
 
8.11  Section Titles; Time Periods
 
The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement, except when used to
 
13

--------------------------------------------------------------------------------


 
reference such sections. In the computation of time periods, unless otherwise
specified, the word “from” means “from and including” and each of the words “to”
and “until” means “to but excluding” and the word “through” means “to and
including”. The term “including” when used in this Agreement means “including
without limitation”, except when used in the computation of time periods.
 
8.12  Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by telecopier of an executed counterpart of a
signature page to this Agreement shall be effective as delivery of an original
executed counterpart of this Agreement. The First Lien Collateral Agent and the
Second Lien Collateral Agent may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually-signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
 
8.13  Effectiveness
 
This Agreement shall become effective when executed and delivered by the parties
hereto. This Agreement shall be effective both before and after the commencement
of any Insolvency or Liquidation Proceeding. All references to the Borrower or
any of its Subsidiaries shall include the Borrower or any of its Subsidiaries as
debtor and debtor-in-possession and any receiver or trustee for the Borrower or
any of its Subsidiaries (as the case may be) in any Insolvency or Liquidation
Proceeding.
 
[SIGNATURE PAGES FOLLOW]
 



14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
LAURUS MASTER FUND, LTD, as First Lien Collateral
Agent and as First Lien Lender
 
By:

--------------------------------------------------------------------------------

 
Name:
Title:




 
MDS ACQUISITION, INC., as Second Lien Lender
 
By:

--------------------------------------------------------------------------------

 
Name:
Title:




 
DSL.NET, INC., as Borrower
 
By:

--------------------------------------------------------------------------------

 
Name:
Title:








 
15

--------------------------------------------------------------------------------


 
Exhibit E
 
Form of Security Agreement


--------------------------------------------------------------------------------


 
 
SECURITY AGREEMENT
 
This Security Agreement (this “Agreement”) is entered into as of August __,
2006, between DSL.net., Inc., a Delaware corporation (“Borrower”), and MDS
Acquisition, Inc., a Delaware corporation (“Lender”).
 
RECITALS
 
WHEREAS, Borrower has issued to Lender (i) four (4) subordinated secured
convertible promissory notes in the original aggregate principal amount of Two
Million Dollars ($2,000,000)(the “Convertible Notes”), and (ii) a subordinated
secured promissory note in the principal amount of Thirteen Million Two Thousand
Dollars ($13,002,000)(the “Nonconvertible Note”, and together with the
Convertible Notes the “Notes”), pursuant to the Purchase Agreement, dated as of
the date hereof, between Borrower, Lender and Lender’s parent company, MegaPath
Inc. (the “Purchase Agreement”). The parties wish to enter into this Agreement
to secure Borrower’s obligations under the Notes.
 
NOW, THEREFORE, IT IS AGREED THAT:
 
1.   Definitions. Where applicable and except as otherwise defined herein, terms
used in this Agreement shall have the meanings assigned to them in the UCC. For
purposes of this Agreement, the following terms shall have the following
meanings:
 
(a)  “Affiliate” means, with respect to any Person, any Person that owns or
controls directly or indirectly such Person, any Person that controls or is
controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and partners.
 
(b)  “Borrower’s Books” means all of Borrower’s books and records including:
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.
 
(c)  “Collateral” means the personal property described in Exhibit A.
 
(d)  “Change of Control” means (a) any merger or consolidation of Borrower with
or into any other corporation or other entity, or any other reorganization of
Borrower, in which the holders of Borrower’s outstanding capital stock
immediately prior to such transaction do not, immediately after such
transaction, retain a majority of the voting power of the surviving entity or
its parent, other than a transaction which results in Lender or an Affiliate of
Lender holding such majority voting power, (b) any Person or any Persons (other
than Lender and/or Affiliate(s) of Lender) acting together that would constitute
a “group” for purposes of Section 13(d) under the Securities Exchange Act of
1934, or any successor provision thereto, shall acquire beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act, or any
successor provision thereto) in a single transaction or a series of related
transactions, of more than 50% of the aggregate voting power of Borrower’s
equity securities; or (c) any sale of all or substantially all of Borrower’s
assets, other than a sale to Lender or an Affiliate of Lender.
 

--------------------------------------------------------------------------------


(e)  “Contingent Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to
(i) any indebtedness, lease, dividend, letter of credit or other obligation of
another, including any such obligation directly or indirectly guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any interest rate, currency or commodity
swap agreement, interest rate cap agreement, interest rate collar agreement, or
other agreement or arrangement designed to protect such Person against
fluctuation in interest rates, currency exchange rates or commodity prices;
provided, however, that the term “Contingent Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determined amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith; provided, however, that such amount shall not in any event exceed
the maximum amount of the obligations under the guarantee or other support
arrangement.
 
(f)  “Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
 
(g)  “Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
 
(h)  “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.
 
(i)  “GAAP” means generally accepted accounting principles as from time to time
set forth in the opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and in statements by the Financial
Accounting Standards Board or in such opinions and statements of such other
entities as shall be approved by a significant segment of the accounting
profession in the United States.
 
(j)  “Indebtedness” means (a) all indebtedness for borrowed money or the
deferred purchase price of property or services, including reimbursement and
other obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all capital lease obligations and (d) all Contingent Obligations.
 
(k)  “Intellectual Property Collateral” means all of Borrower’s right, title,
and interest in and to the following:
 

i.  
Copyrights, Trademarks and Patents;

 
2

--------------------------------------------------------------------------------



ii.  
All trade secrets, and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;

 

iii.  
All design rights which may be available to Borrower now or hereafter existing,
created, acquired or held;

 

iv.  
All claims for damages by way of past, present and future infringement of any of
the rights included above, with the right, but not the obligation, to sue for
and collect such damages for said use or infringement of the intellectual
property rights identified above;

 

v.  
All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

vi.  
All amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents; and

 

vii.  
All proceeds and products of the foregoing, including all payments under
insurance or any indemnity or warranty payable in respect of any of the
foregoing.

 
(l)  “Inventory” means all present and future inventory in which Borrower has
any interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Borrower, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.
 
(m)  “Investment” means any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.
 
(n)  “Lien” means any lien, pledge, mortgage, or security interest.
 
(o)  “Material Adverse Effect” means a material adverse effect on (i) the
business operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (ii) the ability of the Borrower to repay
the Obligations or otherwise perform its obligations under the Notes or (iii)
the priority of Lender’s security interests in the Collateral.
 
3

--------------------------------------------------------------------------------


(p)  “Patents” means all patents, patent applications and like protections
including improvements, divisions, continuations, renewals, reissues, extensions
and continuations-in-part of the same.
 
(q)  “Permitted Investments” means:
 

i.  
Investments existing on the date stated above; and

 

ii.  
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof and (ii) commercial paper maturing
no more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or
Moody’s Investors Service.

 
(r)  “Permitted Liens” means: (i) Liens in favor of Lender, (ii) Liens in favor
of prior secured creditors described in Exhibit B; (iii) Liens for taxes,
assessments or other governmental charges which are not yet due and payable or
which are being contested in good faith with a reserve or other appropriate
provision having been made therefore; (iv) Liens of landlords (including
security deposits under leases), carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than ninety (90) days delinquent or which
are being contested in good faith; provided that a reserve or other appropriate
provision shall have been made therefor; (v) Liens incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, regulatory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money); (vi) Liens securing
contingent reimbursement obligations under letters of credit; (vii) Liens on
equipment and related software to secure (1) the purchase price and related soft
costs of such equipment and related software, as applicable, or (2) lease
obligations or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment and related software; provided that such Liens are
confined solely to the equipment and related software so acquired, and the
proceeds thereof, and the amount secured does not exceed the acquisition price
thereof; (viii) liens on equipment and related software when acquired; (ix)
licenses or sublicenses and any interest or title of a licensor or licensee
under any license or sublicense; (x) Liens on earnest money deposits required
under a letter of intent or purchase agreement; (xi) Liens on escrowed cash,
representing a portion of the proceeds of sales or other transactions,
established to satisfy contingent post closing obligations (including earn-outs,
indemnities and working capital adjustments); (xii) leases or subleases granted
in the ordinary course of business; (xiii) Liens in favor of customs and revenue
authorities which secure payment of customs duties in connection with the
importation of goods; (xiv) easements, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of real property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not, in the
aggregate, materially detract from the value of the real property of
 
4

--------------------------------------------------------------------------------


Borrower; (xv) Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letter of
credit drawings; (xvi) assignments of uncollectible accounts receivable to
collection agencies in the ordinary course of business; and (xvii) any zoning or
similar law or right reserved to or vested in any governmental authority to
control or regulate the use of any real property.
 
(s)  “Permitted Indebtedness” means:
 
(i)  Indebtedness existing on the date hereof and disclosed in the Schedule
hereto;
 
(ii)  Indebtedness secured by a Lien described in clause (vii) of the defined
term “Permitted Liens”;
 
(iii)  Subordinated Debt; and
 
(iv)  Indebtedness incurred to refinance any Indebtedness permitted under the
foregoing clauses, provided that (1) the principal amount of such Indebtedness
does not exceed the principal amount of the Indebtedness being refinanced,
(2) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Indebtedness being
refinanced, and (3) the interest rate with respect to such Indebtedness is less
than or equal to that of the Indebtedness being refinanced. “Weighted Average
Life to Maturity” means, when applied to any Indebtedness at any date, the
number of years obtained by dividing (a) the sum of the products obtained by
multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment, by (b) the then outstanding principal amount of such Indebtedness.
 
(t)  “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
(u)  “Regulated Entity” means DSLnet Communications, LLC and DSLnet
Communications VA, Inc.
 
(v)  “Subordinated Debt” means any indebtedness incurred by Borrower that is
subordinated to the debt owing by Borrower to Lender on terms acceptable to
Lender (and identified as being such by Borrower and Lender).
 
(w)  “Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the board of directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate of Borrower.
 
5

--------------------------------------------------------------------------------


(x)  “Trademarks” means any trademark and servicemark rights, whether registered
or not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
(y)  “UCC” means the Uniform Commercial Code as in effect in the State of
Delaware from time to time.
 
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth in the Purchase Agreement.
 
2.   Grant of Security Interest.
 
(a)  Security Interest. As security for the payment and performance of the
Obligations (as defined below), Borrower hereby grants to Lender a continuing
security interest in all of Borrower’s right, title and interest in and to in
the Collateral. 
 
(b)  Obligations Secured. The security interest granted hereunder secures
payment and performance of all obligations of Borrower to Lender under this
Agreement and all obligations of Borrower to Lender under the Notes, including
all unpaid principal of the Notes, all interest accrued thereon, and all other
amounts payable by Borrower to Lender under the Notes, whether due or to become
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including any interest that accrues after the commencement of an
Insolvency Proceeding (collectively, the “Obligations”).
 
(c)  Authorization to File Financing Statement. Borrower authorizes Lender to
file one or more financing statements describing the Collateral with the
Secretary of State of the State of Delaware. Lender shall promptly provide
Borrower with copies of all such financing statements filed.
 
3.   Affirmative Covenants. So long as the Obligations remain outstanding (other
than contingent indemnification obligations), Borrower covenants to Lender that
it will do all of the following:
 
(a)  Good Standing. Borrower shall maintain its and each of its Subsidiaries’
corporate existence and good standing in its jurisdiction of incorporation and
maintain qualification as a foreign corporation in each jurisdiction in which it
is required under applicable law, except for those jurisdictions where Borrower
determines to relinquish its CLEC permit or to otherwise cease providing
services. Borrower shall maintain, and shall cause each of its Subsidiaries to
maintain, in force all licenses, approvals and agreements, the loss of which
could have a Material Adverse Effect.
 
(b)  Government Compliance. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which could have a
Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


(c)  Protection of Collateral. Borrower shall keep the Collateral in good
condition and repair, maintain, preserve, defend and protect the Collateral from
loss, damage or deterioration (ordinary wear and tear excepted), except to the
extent Borrower has determined, in its reasonable business judgment, that such
Collateral is no longer useful in the operation of its business.
 
(d)  Notice of Certain Actions; Location of Collateral. Borrower shall give
prompt written notice to Lender of: (i) any change in the location of its chief
executive office; (ii) any change in its corporate name; (iii) any change its
jurisdiction of organization; and (iv) any change in its executive officers.
 
(e)  Inspection. Upon reasonable prior written notice, Borrower shall provide a
representative of Lender with access to the Collateral and all books and records
relating thereto for the purpose of conducting an inspection and audit of the
Collateral, at Lender’ sole cost and expense, at reasonable times during regular
business hours.
 
(f)  Insurance. Borrower shall carry and maintain in full force and effect, at
its own expense and with financially sound and reputable insurance companies,
insurance with respect to the Collateral in such amounts, with such deductibles
and covering such risks as is customarily carried by companies engaged in the
same or similar businesses of similar size and owning similar properties in the
localities where it operates or as reasonably determined by its Board of
Directors or executive officers.
 
(g)  Taxes. Borrower shall make, and shall cause each of its Subsidiaries to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Lender, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each of
its Subsidiaries to make, timely payment or deposit of all material tax payments
and withholding taxes required of it by applicable laws, including, but not
limited to, those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, and will, upon request, furnish Lender
with proof satisfactory to Lender indicating that Borrower or such Subsidiary
has made such payments or deposits; provided that Borrower or a Subsidiary need
not make any payment if the amount or validity of such payment is being
contested in good faith by appropriate proceedings and is reserved against (to
the extent required by GAAP) by Borrower or such Subsidiary.
 
(h)  Intellectual Property Rights.
 
i.  Within forty-five (45) days after the end of each fiscal quarter, Borrower
shall give Lender written notice of any applications or registrations of
intellectual property rights filed with the United States Patent and Trademark
Office during such fiscal quarter, including the date of such filing and the
registration or application numbers, if any. Borrower (i)shall give Lender not
less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Lender may
reasonably request for Lender to maintain
 
7

--------------------------------------------------------------------------------


its perfection in such intellectual property rights to be registered by
Borrower, and upon the request of Lender, shall file such documents
simultaneously with the filing of any such applications or registrations. Upon
filing any such applications or registrations with the United States Copyright
Office, Borrower shall promptly provide Lender with (i) a copy of such
applications or registrations, without the exhibits, if any, thereto, (ii)
evidence of the filing of any documents requested by Lender to be filed for
Lender to maintain the perfection and priority of its security interest in such
intellectual property rights, and (iii) the date of such filing.
 
ii.  Borrower shall execute and deliver such additional instruments and
documents from time to time as Lender shall reasonably request to perfect and
maintain the priority of Lender's security interest in the Intellectual Property
Collateral. Borrower shall (i) protect, defend and maintain the validity and
enforceability of the trade secrets, Trademarks, Patents and Copyrights to the
extent that the failure to do so could be reasonably expected to have a Material
Adverse Effect, (ii) use commercially reasonable efforts to detect infringements
of the Trademarks, Patents and Copyrights and promptly advise Lender in writing
of material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Lender, which shall not be unreasonably withheld.
 
iii.  Lender shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
section to take but which Borrower fails to take, after 15 days' notice to
Borrower. Borrower agrees to reimburse and indemnify Lender for all reasonable
and documented costs and reasonable expenses incurred in the reasonable exercise
of its rights under this section.
 
(i)  Further Assurances. From time to time, Borrower shall execute, deliver,
file and record such further instruments, endorsements and other documents, and
take such further action as Lender may reasonably request to perfect and
continue the perfection, maintain the priority of, or provide notice of,
Lenders’ security interest in the Collateral.
 
4.   Negative Covenants. So long as the Obligations remain outstanding (other
than contingent indemnification obligations), Borrower covenants to Lender that
it will not do any of the following:
 
(a)  Clear Title. Grant or suffer to exist any Lien against any of the
Collateral, other than Permitted Liens.
 
(b)  Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its material business properties or assets, other than: (i)
Transfers of Inventory in the ordinary course of business; (ii) Transfers of
non-exclusive licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business; or (iii)
Transfers of worn-out, obsolete, excess or retired (i.e., no longer actively
deployed) Equipment.
 
(c)  Indebtedness. Create, incur, assume or be or remain liable with respect to
any indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.
 
8

--------------------------------------------------------------------------------


(d)  Distributions; Splits; Reclassifications; Etc. Declare, set aside, make or
pay any dividends or other distribution, payable in cash, stock, property or
otherwise, with respect to any of its capital stock, or split, combine,
subdivide, redeem or reclassify any of its capital stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock, or purchase or otherwise acquire,
directly or indirectly, any shares of its capital stock, or permit any
Subsidiary to take any of the foregoing described actions.
 
(e)  Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain or invest any of its property with a Person
other than Lender or permit any of its Subsidiaries to do so unless such Person
has entered into an account control agreement with Lender in form and substance
satisfactory to Lender; or suffer or permit any Subsidiary to be a party to, or
be bound by, an agreement that restricts such Subsidiary from paying dividends
or otherwise distributing property to Borrower.
 
(f)  Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
 
(g)  Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Lender’s prior
written consent.
 
(h)  [Intentionally Omitted].
 
(i)  Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any loan secured hereby for such
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could reasonably be expected to have a Material
Adverse Effect, or a material adverse effect on the Collateral or the priority
of Lender’s Lien on the Collateral, or permit any of its Subsidiaries to do any
of the foregoing.
 
(j)  Negative Pledge Agreements. Permit the inclusion in any contract to which
Borrower becomes a party (other than the documents evidencing and relating to
the loans extended by Laurus Master Fund, Ltd.) of any provisions that could
restrict or invalidate the creation or enforcement of a security interest in any
of Borrower’s property.
 
(k)  Capital Stock. Issue, sell, pledge, dispose of, grant, encumber, authorize
or propose the issuance, sale, pledge, disposition, grant or encumbrance of any
shares of its capital
 
9

--------------------------------------------------------------------------------


stock of any class, or any options, warrants, convertible securities or other
rights of any kind to acquire any shares of such capital stock or any other
ownership interest (including, without limitation, any phantom interest, but
excluding any shares of common stock issued upon conversion of the Convertible
Notes), of Borrower or any of the Subsidiaries, other than issuances of shares
of common stock pursuant to the Plans or upon exercise of options, warrants or
other convertible securities outstanding as of the date hereof.
 
(l)  Corporate Governance Matters. Amend or waive any provisions of its
Certificate of Incorporation or Bylaws, or change the number of directors on
Borrower’s Board of Directors, other than as contemplated by the Purchase
Agreement.
 
(m)  Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other non-Affiliate
business organization, other than Lender or its Affiliates, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.
 
5.   Events of Default; Remedies.
 
(a)  The occurrence of any one or more of the following events shall constitute
an "Event of Default" hereunder:
 
(i)  Borrower’s failure to pay any amount payable under either of the Notes in
accordance with the terms thereof; provided, however, that Borrower shall have
three (3) business days in which to cure any failure to pay interest due under
any of the Notes;
 
(ii)  Borrower’s failure to issue any Common Stock issuable under any of the
Convertible Notes in accordance with the terms thereof upon Lender’s exercise of
the Conversion Right, as defined in such Convertible Note;
 
(iii)  Borrower’s breach of any representation and warranty made to Lender in
any of the Transaction Documents or Borrower’s breach of any covenant under any
of the Transaction Documents which is not cured within ten (10) business days of
the earlier of Borrower learning of such breach or of notice thereof from
Lender; provided, however, that if the cure will take more than ten (10)
business days and Borrower is diligently pursuing such cure during such ten (10)
business day period, then an Event of Default shall not occur with respect to
such breach if it is cured within twenty (20) business days of the earlier of an
officer of Borrower learning of such breach or receipt by Borrower of notice
thereof from Lender;
 
(iv)  Borrower (A) has an order for relief entered against it under the federal
Bankruptcy Code, (B) makes an assignment for the benefit of creditors, (C)
applies for or seeks the appointment of a receiver, liquidator, assignee,
trustee or other similar official for it or of any substantial part of its
property or any such official is appointed, other than upon Borrower’s request,
and such unrequested appointment continues for sixty (60) days, (D) institutes
proceedings seeking an order for relief under the federal Bankruptcy Code or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or any of its debts under other applicable federal or state law relating
to creditor
 
10

--------------------------------------------------------------------------------


rights and remedies, or any such proceeding is filed against it, other than upon
Borrower’s request, and such unrequested proceeding continues undismissed or
unstayed for thirty (30) days, or (E) takes corporate action in furtherance of
any of the foregoing actions;
 
(v)  the occurrence and continuance of any default under any lease or agreement
for borrowed money having an outstanding principal amount in excess of $100,000
that gives the lessor or the creditor of such indebtedness, as applicable, the
right to accelerate the lease payments or the indebtedness, as applicable, or
the right to exercise any rights or remedies with respect to any of the
Collateral;
 
(vi)  the entry of any judgment or order against Borrower which remains
unsatisfied or undischarged and in effect for forty-five (45) days after such
entry without a stay of enforcement or execution;
 
(vii)  the occurrence of a Change of Control; or
 
(viii)  any material portion of Borrower’s assets is attached, seized, subjected
to a writ or distress warrant, or is levied upon, or comes into the possession
of any trustee, receiver or person acting in a similar capacity and such
attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within ten (10) business days, or Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs.
 
(b)  Upon the occurrence and during the continuance of any Event of Default,
Lender, may at any time, do any of the following:
 
(i)  accelerate the payment of the amounts owing under the Notes;
 
(ii)  enforce the Notes by exercise of the rights and remedies under this
Agreement or granted to Lender by applicable law; and
 
(iii)  exercise, in addition to all other rights and remedies granted in this
Agreement, all rights and remedies of a secured party under the UCC and other
applicable laws.
 
(c)  Without limiting the generality of the foregoing provisions in Section
5(b), Lender shall have the right to sell or otherwise dispose of all or any
part of the Collateral, either at public or private sale, in lots or in bulk,
for cash or for credit, with or without warranties or representations, and upon
such terms and conditions, all as Lender, in its sole discretion, may deem
advisable, and it shall have the right to purchase at any such sale. Borrower
agrees that a notice sent at least fifteen (15) days before the time of any
intended public sale or of the time after which any private sale or other
disposition of the Collateral is to be made shall be reasonable notice of such
sale or other disposition. The proceeds of any such sale or other Collateral
disposition shall be applied, first to the expenses of retaking, holding,
storing, processing and preparing for sale, selling, and the like, and to
Lender's reasonable and documented attorneys’ fees and legal expenses, and then
to the Obligations and to the payment of any other amounts required by
applicable law, after which Lender shall account to Borrower for any surplus
proceeds. If, upon the sale or other disposition of the
 
11

--------------------------------------------------------------------------------


Collateral, the proceeds thereof are insufficient to pay all amounts to which
Lender is legally entitled, Borrower shall be liable for the deficiency,
together with interest thereon at the default rate specified in the Notes, and
the reasonable and documented fees of any attorneys Lender employs to collect
such deficiency; provided, however, that the foregoing shall not be deemed to
require Lender to resort to or initiate proceedings against the Collateral prior
to the collection of any such deficiency from Borrower. To the extent permitted
by applicable law, Borrower waives all claims, damages and demands against
Lender arising out of the retention or sale or lease of the Collateral or other
exercise of Lender's rights and remedies with respect thereto.
 
(d)  To the extent permitted by law, Borrower covenants that it will not at any
time insist upon or plead, or in any manner whatever claim or take any benefit
or advantage of, any stay or extension law now or at any time hereafter in
force, nor claim, take or insist upon any benefit or advantage of or from any
law now or hereafter in force providing for the valuation or appraisal of the
Collateral or any part thereof, prior to any sale or sales thereof to be made
pursuant to any provision herein contained, or the decree, judgment or order of
any court of competent jurisdiction; or, after such sale or sales, claim or
exercise any right under any statute now or hereafter made or enacted by any
state or otherwise to redeem the property so sold or any part thereof, and, to
the full extent legally permitted, hereby expressly waives all benefit and
advantage of any such law or laws, and covenants that it will not invoke or
utilize any such law or laws or otherwise hinder, delay or impede the execution
of any power herein granted and delegated to Lender, but will suffer and permit
the execution of every such power as though no such power, law or laws had been
made or enacted.
 
(e)  Any sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall operate to divest all Borrower's right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
Collateral sold, and shall be a perpetual bar, both at law and in equity,
against Borrower, its successors and assigns, and against all persons and
entities claiming the Collateral sold or any part thereof under, by or through
Borrower, its successors or assigns.
 
(f)  Borrower appoints Lender, and any officer, employee or agent of Lender,
with full power of substitution, as Borrower's true and lawful attorney-in-fact,
effective as of the date hereof, with power, in its own name or in the name of
Borrower, during the continuance of an Event of Default, to endorse any notes,
checks, drafts, money orders, or other instruments of payment in respect of the
Collateral that may come into Lender's possession, to sign and endorse any
drafts against debtors, assignments, verifications and notices in connection
with accounts, and other documents relating to Collateral; to pay or discharge
taxes or Liens at any time levied or placed on or threatened against the
Collateral; to demand, collect, issue receipt for, compromise, settle and sue
for monies due in respect of the Collateral; to notify parties obligated with
respect to the Collateral to make payments directly to Lender; and, generally,
to do, at Lender's option and at Borrower's expense, at any time, or from time
to time, all acts and things which Lender deems necessary to protect, preserve
and realize upon the Collateral and Lender's security interest therein to effect
the intent of this Agreement, all as fully and effectually as Borrower might or
could do; provided that Lender provides Borrower with prompt notice of such
actions having been taken and Borrower hereby ratifies all that said attorney
shall lawfully do or cause to be done by virtue hereof. This power of attorney
shall be irrevocable as long as any of the Obligations are outstanding.
 
12

--------------------------------------------------------------------------------


(g)  All of Lender's rights and remedies with respect to the Collateral, whether
established hereby or by any other agreements, instruments or documents or by
law shall be cumulative and may be exercised singly or concurrently.
 
6.   Term. The term of this Agreement shall begin on the date stated above and
shall continue and be binding upon Borrower until all Obligations have been
fully paid (other than contingent indemnification obligations).
 
7.   Miscellaneous.
 
(a)  Indemnity. Borrower shall defend, indemnify and hold harmless Lender and
its stockholders, directors, officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement and the
Notes; and (b) all losses and expenses in any way suffered, incurred, or paid by
Lender as a result of or in any way arising out of, following, or consequential
to transactions between Lender and Borrower whether under this Agreement or the
Notes, or otherwise (including reasonable and documented attorneys’ fees and
expenses), except for losses caused by Lender’s gross negligence or willful
misconduct. The indemnity under this Section 7(a) shall survive payment,
performance and discharge of the Obligations and the termination of this
Agreement until applicable statutes of limitations for actions that may be
brought against Lender have run.
 
(b)  Limitation on Lender’ Duty in Respect of Collateral. Lender shall not have
any obligation or liability under any contract or license by reason of or
arising out of this Agreement or the granting of a security interest therein or
the receipt of any payment relating to any contract or license pursuant hereto,
nor shall Lender be required or obligated in any manner to perform or fulfill
any of Borrower’s obligations under or pursuant to any contract or license, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any contract or license, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times. Lender shall be deemed to have acted reasonably in the custody,
preservation and disposition of any of the Collateral if it takes such action as
Borrower requests in writing, but Lender’s failure to comply with any such
request shall not in itself be deemed a failure to act reasonably, and no
failure of Lender to do any act not so requested shall be deemed a failure to
act reasonably.
 
(c)  Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of Delaware, without reference to the
conflicts of law provisions thereof except as required by mandatory provisions
of law and to the extent the validity or perfection of the security interests
hereunder, or the remedies hereunder, in respect of any Collateral are governed
by the law of a jurisdiction other than Delaware.
 
(d)  Severability of Provisions. If any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this
 
13

--------------------------------------------------------------------------------


Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.
 
(e)  Time of the Essence. Time is of the very essence of this Agreement.
 
(f)  Notices. All notices required or permitted hereunder shall be in writing
and shall be given, and be deemed effective, in accordance with Section 8(f) of
the Purchase Agreement.
 
(g)  Waiver; Amendment. No failure or delay on Lender’s part in the exercise of
any right or remedy, power or privilege shall operate as a waiver thereof. No
single or partial exercise of a right or remedy, power or privilege shall
preclude other or further exercise thereof. No waiver of any right hereunder
shall be effective unless in a writing executed by Lender and Borrower. Any such
waiver shall be effective only for the specific purpose for which it is given.
The rights and remedies under this Agreement are cumulative and not exclusive of
any other rights, remedies, powers or privileges that may otherwise the
available to Lender. No provision of this Agreement may be amended, waived or
modified or rights modified or released, other than by a document signed by
Borrower and Lender. This Agreement may be amended, waived or modified upon the
written consent of Borrower and Lender.
 
(h)  Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, Borrower and Lender and their respective successors and assigns;
provided, however, that (i) Borrower's rights and obligations shall not be
assigned or delegated without Lender's prior written consent, given in its sole
discretion, and any purported assignment or delegation without such consent
shall be void ab initio, and (ii) Lender may not assign any of the Obligations,
or its rights and obligations hereunder, to any Person that is not an Affiliate
of Lender.
 
(i)  Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.
 
[Signature Page Follows]





 
 
 
 
 
 


 
14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 
 
DSL.NET, INC.
 
 
    MDS ACQUISITION, INC. By:       By:  
 
Name:

--------------------------------------------------------------------------------

   
 
Name:

--------------------------------------------------------------------------------

 
Title:

--------------------------------------------------------------------------------

     
 
Title:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  
 
     

--------------------------------------------------------------------------------

 
 

 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Security Agreement


 

--------------------------------------------------------------------------------


EXHIBIT A


COLLATERAL DESCRIPTION


All personal property of DSL.net, Inc. (herein referred to as “Borrower”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)  all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Borrower’s books and records with respect to any of
the foregoing, and the computers and equipment containing said books and
records;
 
(b)  all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the forgoing, or any parts thereof or any
underlying or component elements of any of the forgoing, together with the right
to copyright and all rights to renew or extend such copyrights and the right
(but not the obligation) of Lender to sue in its own name and/or in the name of
Borrower for past, present and future infringements of copyright;
 
(c)  all trademarks, service marks, trade names and service names and the
goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Lender to sue in its own name and/or in the name of Borrower for past,
present and future infringements of trademark provided that the Collateral shall
not include any intent to use filings;
 
(d)  all (i) patents and patent applications filed in the United States Patent
and Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including the inventions and
improvements described and claimed therein, (ii) licenses pertaining to any
patent whether Borrower is licensor or licensee, (iii) income, royalties,
damages, payments, accounts and accounts receivable now or hereafter due and/or
payable under and with respect thereto, including damages and payments for past,
present or future infringements thereof, (iv) right (but not the obligation) to
sue in the name of Borrower and/or in the name of Lender for past, present and
future infringements thereof, (v) rights corresponding thereto throughout the
world in all jurisdictions in which such patents have been issued or applied
for, and (vi) reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and
 
(e)  any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including insurance proceeds, and all supporting obligations and the security
therefor or for any right to payment.
 

--------------------------------------------------------------------------------


All terms above have the meanings given to them in the Delaware Uniform
Commercial Code, as amended or supplemented from time to time.
 
The Collateral shall not include (i) any equity interests in Regulated Entities,
or (ii) any lease, license, contract, property right or agreement to which
Borrower is a party or any of its rights or interests thereunder if and only for
so long as the grant of a security interest hereunder shall constitute or result
in a breach, termination or default under any such lease, license, contract,
property right or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any relevant jurisdiction or any other applicable law
or principles of equity); provided, however, that such security interest shall
attach immediately to any portion of such lease, license, contract, property
rights or agreement that does not result in any of the consequences specified
above.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


2

--------------------------------------------------------------------------------



EXHIBIT B


EXISTING SECURED CREDITORS



1.    
Liens securing that certain Amended and Restated Secured Convertible Minimum
Borrowing Note, dated June 2, 2006, in the principal amount of $4,250,000,
payable to Laurus Master Fund, Ltd. and all amounts owing in respect of the
agreements related thereto.

 

2.    
Liens securing that certain Amended and Restated Secured Revolving Note, dated
June 2, 2006, in the principal amount of $750,000, payable to Laurus Master
Fund, Ltd. and all amounts owing in respect of the agreements related thereto.

 


 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


SCHEDULE
 
Existing Indebtedness
 
The Indebtedness secured by the Liens described in Exhibit B.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 
Exhibit F
 
Form of Legal Opinion


--------------------------------------------------------------------------------


 


EXHIBIT F

 
Opinion Points for Legal Opinion of Company Counsel
 
1.  The Company is validly existing as a corporation and in good standing under
Delaware law. The Company has the corporate power and authority to own, operate
and lease its properties and to carry on any lawful business activity for which
a corporation may be organized under Delaware law.
 
2.  Each of Atlantic and Communications is validly existing as a limited
liability company and in good standing under Delaware law. Each has the power
and authority to own, operate and lease its properties and to carry on any
lawful business activity for which a limited liability company may be organized
under Delaware law.
 
3.  The Company has the corporate power and authority to execute, deliver and
perform its obligations under the Investment Documents and to consummate the
transactions contemplated thereby. The execution, delivery and performance of
the Investment Documents by the Company and the consummation by the Company of
the transactions contemplated thereby have been duly and validly approved and
authorized by the Board of Directors of the Company, and no other corporate
proceeding or action on the part of the Board of Directors of the Company is
necessary for the execution and delivery by the Company of the Investment
Documents and the performance by the Company of its obligations thereunder.
 
4.  The Investment Documents have been duly and validly executed and delivered
by the Company and subject, with respect to the convertibility into the
Company’s Common Stock of the Convertible Note attached as Exhibit B-4 to the
Purchase Agreement, to the approval of the Charter Amendment by the Company’s
stockholders and the filing thereof with the Secretary of State of Delaware,
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.1
 
5.  Neither the execution and delivery of the Investment Documents by the
Company nor the performance by the Company its obligations thereunder will
violate (a) the Company’s Certificate of Incorporation or Bylaws, (b) any order,
writ, injunction or decree known to us of any federal, Connecticut or Delaware
court that is applicable to the Company, or (c)  federal law or the DGCL.
 
We are not representing the Company or any Subsidiary in any Legal Proceeding
that is pending or threatened in writing against (a) the Company or any
Subsidiary, (b) any officer, director, employee or agent of the Company or a
Subsidiary in his, her or its capacity as such or relating to his, her or its
employment, services or relationship with the Company or Subsidiary, or (c) any
asset or property owned or used by the Company or a Subsidiary, in each case
before any governmental entity, court or arbitrator. To our knowledge, there is
no judgment, decree, injunction, rule or order of any federal, Connecticut or
Delaware governmental entity, court or arbitrator outstanding against the
Company that seeks to prohibit, restrain or enjoin the Company’s performance of
the Investment Documents or the transactions contemplated thereby.
 



--------------------------------------------------------------------------------

1 Please note that the opinion letter will assume for purposes of the opinion on
enforceability of the conversion provisions of the Notes that the conversion
occurs immediately after the Closing.

 

--------------------------------------------------------------------------------


 
Exhibit G
 
Form of Voting Agreement


--------------------------------------------------------------------------------


 
EXHIBIT G



FORM OF VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of August __, 2006 (this “Agreement”), between
MegaPath Inc., a Delaware corporation (“Parent”), and [______________]
(“Stockholder”).
 
W I T N E S S E T H:
 
WHEREAS, Parent has entered into that certain Purchase Agreement, dated as of
August __, 2006, by and among Parent, MDS Acquisition, Inc., a Delaware
corporation and wholly owned subsidiary of Parent (“Buyer”), and DSL.net, Inc.,
a Delaware corporation (the “Company”) (as the same may be amended from time to
time, the “Purchase Agreement”; capitalized terms used but not defined in this
Agreement shall have the meanings ascribed to them in the Purchase Agreement),
which provides, upon the terms and subject to the conditions thereof, for the
purchase by Buyer of certain Notes issued by Company;
 
WHEREAS, as of the date hereof, Stockholder owns shares of common stock, par
value $0.0005 per share, of the Company (the “Company Common Stock”);
 
WHEREAS, as a condition to the willingness of Parent and Buyer to purchase Notes
under the terms of the Purchase Agreement, Parent has requested that Stockholder
enter into this Agreement.
 
NOW, THEREFORE, in consideration of the promises and of the mutual agreements
and covenants set forth herein and in the Purchase Agreement and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I

 
VOTING OF SHARES
 
SECTION 1.01   Vote in Favor of the Charter Amendment. Stockholder, solely in
Stockholder’s capacity as a stockholder of the Company, agrees to vote (or cause
to be voted) all Shares (as defined below) at any meeting of the stockholders of
the Company or any adjournment thereof, and in any action by written consent of
the stockholders of the Company, (i) in favor of the Charter Amendment, and
(ii) against any other action that could reasonably be expected to delay or not
to facilitate approval of the Charter Amendment. “Shares” shall mean any
securities of the Company that Stockholder now and hereafter owns beneficially
or of record or to which Stockholder otherwise has the power to vote, or directs
the vote.
 

--------------------------------------------------------------------------------


 
SECTION 1.02   Grant of Irrevocable Proxy. Concurrently with the execution of
this Agreement, Stockholder agrees to deliver to Parent a proxy with respect to
the Shares in the form attached hereto as Exhibit A, which shall be coupled with
an interest and irrevocable to the fullest extent permissible by law.
 
ARTICLE II

 
REPRESENTATIONS, WARRANTIES AND COVENANTS
OF STOCKHOLDER
 
SECTION 2.01   Stockholder hereby represents and warrants to Parent as follows:
 
(a)  Authorization; Binding Agreement. Stockholder has all legal right, power,
authority and capacity to execute and deliver this Agreement and to perform
Stockholder’s obligations hereunder, and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by or on behalf of Stockholder and, assuming its due authorization,
execution and delivery by or on behalf of Parent, constitutes a legal, valid and
binding obligation of Stockholder, enforceable against Stockholder in accordance
with its terms, subject to (i) the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.
 
(b)  No Conflict; Required Filings and Consents.
 
(i)  The execution and delivery of this Agreement to Parent by Stockholder does
not, and the performance of this Agreement by Parent and Stockholder will not,
(A) conflict with or violate, in a manner that would or would be reasonably
expected to prevent or materially delay the performance by Stockholder of
Stockholder’s obligations under this Agreement, any statute, law, rule,
regulation, order, judgment or decree applicable to Stockholder or by which
Stockholder or the Shares are bound or affected, (B) violate or conflict with
the Certificate of Incorporation, Bylaws or other equivalent organizational
documents of Stockholder (if any), or (C) result in or constitute (with or
without notice or lapse of time or both) any material breach of or default
under, or give to another party any right of termination, amendment,
acceleration or cancellation of, or result in the creation of any lien or
encumbrance or restriction on the Shares pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Stockholder is a party or by which Stockholder
or the Shares are bound or affected, such that Stockholder would not, or would
not be reasonably expected to, be able to perform, or would be materially
delayed in performing, its obligations under this Agreement. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which Stockholder is a trustee whose consent is required for the
execution and delivery of this Agreement or the consummation by Stockholder of
the transactions contemplated by this Agreement.


(ii)  The execution and delivery of this Agreement to Parent by Stockholder does
not, and the performance of this Agreement by Parent and Stockholder will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any third party or any governmental or regulatory authority,
domestic or foreign, except where
 

--------------------------------------------------------------------------------


 
the failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not and would not reasonably be
expected to prevent or materially delay the performance by Stockholder of
Stockholder’s obligations under this Agreement. Stockholder does not have any
understanding in effect with respect to the voting or transfer of any Shares.


SECTION 2.02   Further Assurances. From time to time and without additional
consideration, Stockholder shall execute and deliver, or cause to be executed
and delivered, such additional transfers, assignments, endorsements, proxies,
consents and other instruments, and shall take such further actions, as Parent
may reasonably request for the purpose of carrying out and furthering the intent
of this Agreement.


ARTICLE III

 
GENERAL PROVISIONS
 
SECTION 3.01   Entire Agreement; Amendments. This Agreement constitutes the
entire agreement of the parties, and supersedes all prior agreements and
undertakings, both written and oral, between the parties, with respect to the
subject matter hereof. This Agreement may not be amended or modified except in
an instrument in writing signed by, or on behalf of, the parties hereto.


SECTION 3.02   Assignment. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that any assignment, delegation or
attempted transfer of any rights, interests or obligations under this Agreement
by Stockholder without the prior written consent of Parent shall be void.


SECTION 3.03   Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner.
 
SECTION 3.04   Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement is not
performed in accordance with its specific terms or is otherwise breached.
Stockholder agrees that, in the event of any breach or threatened breach by
Stockholder of any covenant or obligation contained in this Agreement, Parent
may (in addition to any other remedy that may be available to it, including
monetary damages) seek and obtain (a) a decree or order of specific performance
to enforce the observance and performance of such covenant or obligation, and
(b) an injunction restraining such breach or threatened breach. Stockholder
further agrees that Parent shall not be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 3.04, and Stockholder irrevocably waives any
 

--------------------------------------------------------------------------------


 
right he, she or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.
 
SECTION 3.05   Governing Law; Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that state and without regard to
any applicable conflicts of law.
 
SECTION 3.06   No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Neither Parent
nor Stockholder shall be deemed to have waived any claim available to it arising
out of this Agreement, or any right, power or privilege hereunder, unless the
waiver is expressly set forth in writing duly executed and delivered on behalf
of Parent or such Stockholder, as applicable. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
SECTION 3.07   Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
 
 
 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Parent and Stockholder has executed or has caused
this Voting Agreement to be executed by their respective duly authorized
officers as of the date first written above.
 

        MEGAPATH INC.  
   
   
          

--------------------------------------------------------------------------------

Name:
Title:
   


       
[STOCKHOLDER]
 
   
   
         

--------------------------------------------------------------------------------

[Name:]
[Title:]
  Title 

 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------



EXHIBIT A


IRREVOCABLE PROXY


The undersigned stockholder of DSL.net, Inc., a Delaware corporation (the
“Company”), hereby irrevocably (to the fullest extent permitted by law) appoints
the directors on the Board of Directors of MegaPath Inc., a Delaware corporation
(“Parent”), and each of them, as the sole and exclusive lawful attorneys-in-fact
and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting and related rights (to the full
extent that the undersigned is entitled to do so) with respect to all of the
Shares (as defined in that certain Voting Agreement, dated as of even date
herewith, by and between Parent and the undersigned (the “Voting Agreement”)) in
accordance with the terms of this Proxy. This Proxy is irrevocable (to the
fullest extent permitted by law), is coupled with an interest and is granted
pursuant to the Voting Agreement, and is granted in consideration of Parent’s
purchase of Notes pursuant to that certain Purchase Agreement (the “Purchase
Agreement”), dated as of August __, 2006, by and among Parent, MDS Acquisition,
Inc., a Delaware corporation and wholly owned subsidiary of Parent, and the
Company.
 
The attorneys-in-fact and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned to act as the undersigned’s true and
lawful attorneys-in-fact and proxies to vote the Shares, and to exercise all
voting, consent and similar rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver in the
undersigned’s name any consent, certificate or other document that may be
required by law) at every annual, special or adjourned meeting of stockholders
of the Company and in every written consent in lieu of such meeting in favor of
adoption of the Charter Amendment (as defined in the Purchase Agreement).
 
The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except as provided above. The undersigned may vote the Shares on
all other matters. Any obligation of the undersigned hereunder shall be binding
upon the successors and assigns of the undersigned. This Proxy is irrevocable
(to the fullest extent permitted by law).
 


 

Dated: August __, 2006 
Signature of Stockholder:

--------------------------------------------------------------------------------

     
Print Name of Stockholder: 

--------------------------------------------------------------------------------

         


 







 

--------------------------------------------------------------------------------


 
Exhibit H
 
Form of Perfection Certificate
 
 

--------------------------------------------------------------------------------


 


PERFECTION CERTIFICATE
 
TO: MDS ACQUISITION, INC.


The undersigned, the   of DSL.net, Inc. (the “Company”), hereby represents and
warrants to you on behalf of the Company as follows:
 

 
1.
NAMES OF THE COMPANY

 
a.    The name of the Company as it appears in its current Articles or
Certificate of Incorporation is: DSL.net, Inc.
 
b.    The federal employer identification number of the Company is:  
 
c.    The Company is formed under the laws of the State of Delaware.
 
d.    The organizational identification number of the Company is:  
 
e.    The Company transacts business in the following jurisdictions (list
jurisdictions other than jurisdiction of formation):   
 
f.    The Company is duly qualified to transact business as a foreign entity in
the following jurisdictions (list jurisdictions other than jurisdiction of
formation):   
 
g.    The following is a list of all other names (including fictitious names,
d/b/a’s, trade names or similar names) currently used by the Company or used
within the past five years:
 
 
Name
 
 
Period of Use
 
 
 
 
 
 
 
 
 
 
 
 
 



h.    The following are the names of all entities which have been merged into
the Company during the past five years:
 
 
Name of Merged Entity
 
 
Year of Merger
 
 
 
 
 
 
 
 
 
 
 
 
 

 
-1-

--------------------------------------------------------------------------------


 
To: MDS Acquisition, Inc. 
Perfection Certificate

 
i.    The following are the names and addresses of all entities from whom the
Company has acquired any personal property in a transaction not in the ordinary
course of business during the past five years, together with the date of such
acquisition and the type of personal property acquired (e.g., equipment,
inventory, etc.):
 
 
Name
 
 
Address
 
 
Date of Acquisition
 
 
Type of Property
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




2.
LOCATIONS OF COMPANY AND ITS SUBSIDIARIES



a.    The Company’s chief executive offices are presently located at the
following addresses:
 
 
Complete Street and Mailing Address, including County and Zip Code
 
 
 



b.    The Company’s books and records are located at the following additional
addresses (if different from the above):
 
 
Complete Street and Mailing Address, including County and Zip Code
 
 
 



c.    The following are all the locations where the Company owns, leases, or
occupies any real property:
 
 
Complete Street and Mailing Address, including County and Zip Code
 
 
 



d.    The following are all of the locations where the Company maintains any
inventory, equipment, or other property:
 
 
Complete Address
 
 
 
 
 
 
 
 
 

 

 
-2-

--------------------------------------------------------------------------------


 
To: MDS Acquisition, Inc. 
Perfection Certificate

 
e.    The following are the names and addresses of all warehousemen, bailees, or
other third parties who have possession of any of the Company’s inventory:
 
 
Name
 
 
Complete Street and Mailing Address, including County and Zip Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
3.
SPECIAL TYPES OF COLLATERAL

 
a.    The Company owns the following kinds of assets. (If the answer is “Yes” to
any of the following questions)
 
 
Copyrights or copyright applications registered with the U.S. Copyright Office
 
 
Yes    No
 
 
Software registered with the U.S. Copyright Office
 
 
Yes    No
 
 
Software not registered with the U.S. Copyright Office
 
 
Yes    No
 
 
Patents and patent applications
 
 
Yes    No
 
 
Trademarks or trademark applications (including any service marks, collective
marks and certification marks)
 
 
Yes    No
 
 
Licenses to use trademarks, patents and copyrights of others
 
 
Yes    No
 
 
Licenses, permits (including environmental), authorizations, or certifications
issued by federal, state, or local governments issued to the Company
 
 
Yes    No
 
 
Stocks, bonds or other securities
 
 
Yes    No
 
 
Promissory notes, or other instruments or evidence of indebtedness
 
 
Yes    No
 
 
Leases of equipment, security agreements naming such person as secured party or
other chattel paper
 
 
Yes    No
 
 
Aircraft
 
 
Yes    No
 
 
Vessels, Boats or Ships
 
 
Yes    No
 
 
Motor Vehicles
 
 
Yes    No
 

 
-3-

--------------------------------------------------------------------------------


 
To: MDS Acquisition, Inc. 
Perfection Certificate

 
b.    The following is a list of material contracts to which the Company is a
party (include any equipment leases) or in which the Company has an interest
(including whether such contract has a nonassignability provision which would
require the other party’s or another person’s consent to the granting of a
security interest in such contract):
 

   
Nonassignability Clause
 
 
Other Party to Contract
 
 
Title/Date of Contract
 
 
Asset Sale (Y/N)
 
 
Security Interest (Y/N)
 
Consent Obtained
(Y/N)
 
                             



c.    The following are all banks or savings institutions at which the Company
maintains deposit accounts:
 
 
Bank Name
 
 
Account Number
 
 
Branch Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



d.    Does or is it contemplated that the Company will regularly receive letters
of credit from customers or other third parties to secure payments of sums owed
to the Company? The following is a list of letters of credit naming the Company
as “beneficiary” thereunder:


LC Number
Name of LC Issuer
LC Applicant
 
                 




 
4.
ENCUMBRANCES

 
The Company’s property is subject to the following liens or encumbrances:
 
Name of Holder of
Lien/Encumbrance
 
Description of Property Encumbered
 
           

 
-4-

--------------------------------------------------------------------------------


 
To: MDS Acquisition, Inc. 
Perfection Certificate


 

5.
TAXES

 
The following tax assessments are currently outstanding and unpaid:
 
Assessing Authority
 
Amount and Description
 
           




 
6.
INSURANCE BROKER

 
The following broker handles the Company’s property insurance:
 
 
Broker
 
 
Contact
 
 
Telephone
 
 
Fax
 
 
Email
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
The Company agrees to advise you of any change or modification to any of the
foregoing information or any supplemental information provided on any
continuation pages attached hereto, and, until such notice is received by you,
you shall be entitled to rely upon such information and presume it is correct.
The Company acknowledges that your acceptance of this Perfection Certificate and
any continuation pages does not imply any commitment on your part to enter into
a loan transaction with the Company, and that any such commitment may only be
made by an express written loan commitment, signed by one of your authorized
officers.
 

        DSL.net, Inc.  
   
   
  Date: August __, 2006 By:      

--------------------------------------------------------------------------------

Its:  

--------------------------------------------------------------------------------

    

 
-5-

--------------------------------------------------------------------------------


 
To: MDS Acquisition, Inc. 
Perfection Certificate



Continuation Page—Additional Information


 
 


 
 
 
 
 
 
 
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

